Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 1 of 69 Page ID
                                 #:4818


 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Alex Spiro (admitted pro hac vice)
 2 alexspiro@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
 3 New York, New York 10010
   Telephone: (212) 849-7000
 4
 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Robert M. Schwartz (Bar No. 117166)
 6 robertschwartz@quinnemanuel.com
   Michael T. Lifrak (Bar No. 210846)
 7 michaellifrak@quinnemanuel.com
   Jeanine M. Zalduendo (Bar No. 243374)
 8 jeaninezalduendo@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 9 Los Angeles, California 90017-2543
   Telephone: (213) 443-3000
10
   Attorneys for Defendant Elon Musk
11
12                      UNITED STATES DISTRICT COURT
13                    CENTRAL DISTRICT OF CALIFORNIA
14
15 VERNON UNSWORTH,                          Case No. 2:18-cv-08048
16
           Plaintiff,                        Judge: Hon. Stephen V. Wilson
17
18     vs.                                   DECLARATION OF MICHAEL T.
                                             LIFRAK IN SUPPORT OF
19 ELON MUSK,                                DEFENDANT’S MOTION TO
20                                           QUASH TRIAL SUBPOENA TO
           Defendant.                        ELON MUSK
21
22                                           Complaint Filed: September 17, 2018
23                                           Pre-Trial Conference: Nov. 25, 2019
24                                           Trial Date: December 3, 2019
25
26
27
28

     DECLARATION OF MICHAEL T. LIFRAK IN SUPPORT OF DEFENDANT’S MOTION TO QUASH TRIAL
                                  SUBPOENA TO ELON MUSK
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 2 of 69 Page ID
                                 #:4819


 1         I, Michael T. Lifrak, declare as follows:
 2         1.    I am a member of the bar of the State of California and a partner at
 3 Quinn Emanuel Urquhart & Sullivan, LLP, attorneys for Defendant Elon Musk. I
 4 make this declaration of personal, firsthand knowledge, and if called and sworn as a
 5 witness, I could and would testify competently thereto.
 6         2.    I submit this declaration in support of Mr. Musk’s Motion to Quash the
 7 Trial Subpoena to Mr. Musk.
 8         3.    Attached hereto as Exhibit 1 is a true and correct copy of Mr.
 9 Unsworth’s June 18, 2019 Request for the Production of Documents served on Mr.
10 Musk.
11         4.    Attached hereto as Exhibit 2 is a true and correct copy of Mr.
12 Unsworth’s June 18, 2019 Interrogatories served on Mr. Musk.
13         5.    Attached hereto as Exhibit 3 is a true and correct copy of the August 5,
14 2019 meet and confer correspondence I sent to counsel for Mr. Unsworth.
15         6.    Attached hereto as Exhibit 4 is a true and correct copy of Mr. Musk’s
16 verified responses to Mr. Unsworth’s Interrogatories.
17         7.    On August 22, 2019, Mr. Musk testified at his deposition that his net
18 worth is greater than $1 billion.
19         8.    Attached hereto as Exhibit 5 is a true and correct copy of the November
20 12, 2019 trial subpoena duces tecum served on Mr. Musk.
21         9.    On November 21, 2019, I met and conferred with Plaintiff’s counsel
22 regarding the document requests in Mr. Musk’s trial subpoena. No agreement
23 regarding limiting the scope of the requests could be reached.
24 ////
25 ////
26 ////
27 ////
28 ////
                                             -1-
      DECLARATION OF MICHAEL T. LIFRAK IN SUPPORT OF DEFENDANT’S MOTION TO QUASH TRIAL
                                   SUBPOENA TO ELON MUSK
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 3 of 69 Page ID
                                 #:4820


 1        I declare under penalty of perjury under the laws of the State of California that
 2 the foregoing is true and correct and that this document was executed in Los
 3 Angeles, California.
 4
 5 DATED: November 21, 2019
 6
 7                                        By
 8                                          Michael T. Lifrak

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
     DECLARATION OF MICHAEL T. LIFRAK IN SUPPORT OF DEFENDANT’S MOTION TO QUASH TRIAL
                                  SUBPOENA TO ELON MUSK
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 4 of 69 Page ID
                                 #:4821




                        EXHIBIT 1
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 5 of 69 Page ID
                                 #:4822


 1   L. LIN WOOD, P.C.
     L. Lin Wood (admitted pro hac vice)
 2   lwood@linwoodlaw.com
 3   Nicole J. Wade (admitted pro hac vice)
     nwade@linwoodlaw.com
 4   Jonathan D. Grunberg (admitted pro hac vice)
     jgrunberg@linwoodlaw.com
 5   G. Taylor Wilson (admitted pro hac vice)
     twilson@linwoodlaw.com
 6   1180 West Peachtree Street, Ste. 2040
 7   Atlanta, Georgia 30309
     404-891-1402
 8   404-506-9111 (fax)

 9   WEISBART SPRINGER HAYES, LLP              CHATHAM LAW GROUP
     Matt C. Wood (admitted pro hac vice)            Robert Christopher Chatham
10
     mwood@wshlpp.com                          chris@chathamfirm.com
11   212 Lavaca Street, Ste. 200               CA State Bar No. 240972
     Austin, TX 78701                          3109 W. Temple St.
12   512-652-5780                              Los Angeles, CA 90026
     512-682-2074 (fax)                        213-277-1800
13

14
     Attorneys for Plaintiff
15   VERNON UNSWORTH

16
                                UNITED STATES DISTRICT COURT
17                             CENTRAL DISTRICT OF CALIFORNIA
18
     VERNON UNSWORTH,                                Case No. 2:18-cv-08048-SVW (JC)
19
           Plaintiff,                                PLAINTIFF VERNON UNSWORTH’S
20                                                   FIRST SET OF REQUESTS FOR
     v.                                              PRODUCTION TO DEFENDANT
21                                                   ELON MUSK
     ELON MUSK,
22

23         Defendant.

24

25

26
27

28



                                                                                  Exhibit 1, Page 3
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 6 of 69 Page ID
                                 #:4823


 1                        PLAINTIFF VERNON UNSWORTH’S FIRST SET

 2               OF REQUESTS FOR PRODUCTION TO DEFENDANT ELON MUSK

 3   PROPOUNDING PARTY:                    Plaintiff Vernon Unsworth

 4   RESPONDING PARTY:                     Defendant Elon Musk

 5   SET NUMBER:                           One (1)

 6          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Vernon

 7   Unsworth (“Plaintiff”) hereby requests that Defendant Elon Musk (“Defendant”) produce for

 8   inspection and copying the documents and electronically stored information described herein, at

 9   the offices of L. Lin Wood, P.C., 1180 W. Peachtree St., Ste. 2040, Atlanta, Georgia 30309,

10   within thirty (30) days of the service of these requests on Defendant, or at a mutually agreeable

11   time and place or through a mutually agreeable alternative method of production (including, but

12   not limited to, electronic production via e-mail attachment or secure file transfer). These

13   Requests for Production shall be read, interpreted, and responded to in accordance with the

14   definitions and instructions set forth below.

15                                             DEFINITIONS

16          1.      “Affiliated Companies” means Tesla, SpaceX, The Boring Company, and

17   Neuralink.

18          2.      “Cave Rescue” means the rescue of thirteen individuals at the Tham Luang Nang

19   Non cave system subject of this action.

20          3.      “Communication” means any transmission or communication in any form or format
21   whatsoever, whether in person, by telephone, in writing, by facsimile, by e-mail, by voicemail, by
22   instant messaging, by text messaging, by social media (including, but not limited to, Facebook or
23   Twitter), or otherwise. “Communications” are a type of “Document,” and nothing herein should

24   be construed otherwise.

25          4.       “Concerning” or “relating to” means referring to, describing, discussing, recording,

26   regarding, reflecting, memorializing, summarizing, constituting, or evidencing.
27          5.      “Defamatory Statements” means your statements regarding Plaintiff identified in

28   the Complaint, including your seven tweets and two emails to Buzzfeed.

                                                       1

                                                                                            Exhibit 1, Page 4
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 7 of 69 Page ID
                                 #:4824


 1          6.      “Document” is used in the broadest sense of data compilations subject to production

 2   and includes any tangible thing on or in which data are preserved by any means or in any form,

 3   including, without limiting the generality of its meaning, electronically stored information (ESI) or

 4   recorded material of any kind such as email or other electronic correspondence, including social

 5   media posts and related data and any other electronic or computerized record from which

 6   information can be obtained or translated, communications, correspondence, business records,

 7   letters, envelopes, telegrams, facsimiles, telexes, minutes, notes or memoranda of personal or

 8   telephone conversations or conferences, telephone logs, memoranda, handwritten or stenographic

 9   notes, diaries, calendars, contracts, purchase orders, invoices, accounts, ledgers, evaluations,

10   analyses, forecasts, statistics, estimates, reviews, working papers, reports, studies, books,

11   magazines, newspapers, booklets, brochures, catalogs, pamphlets, instructions, circulars, bulletins,

12   trade letters, press releases, charts, maps, geological or geophysical logs, diagrams, designs,

13   specifications, blueprints, sketches, drawings, pictures, photographs, motion pictures, negatives,

14   undeveloped film, video or audio tapes, belts or discs, voice recordings, transcripts or

15   transcriptions, computer printouts, magnetically encoded cards or tapes, punched cards or tapes,

16   microfilms, microfiches, and any other data compilations from which words, numbers, images or

17   other information can be obtained (translated, if necessary, through appropriate devices into

18   reasonably useable form), whether or not privileged, that is in your possession, custody or control,

19   and shall include all originals, drafts, non-identical copies of such documents, and metadata.

20          7.      “Electronically stored information” or “ESI” includes any information created,
21   stored or best utilized with digital technology of any kind. It includes, but is not limited to, data,
22   word-processing documents, spreadsheets, presentation documents, graphics, animations, images,
23   email, text and instant messages (including attachments), audio recordings, video recordings,

24   audio-visual recordings, database files, phone records, any of which may be stored on networks,

25   computers, tablets, laptops, servers, virtual servers, archives, backup or disaster recovery systems,

26   cloud-storage facilities, the “cloud,” thumb drives, discs, memory cards, CDs, DVDs, blu-ray discs,
27   diskettes, hard drives, solid state drives, tapes, cartridges and other storage media, caches, social

28   media sites or posts, websites, apps, pagers, facsimile machines or services, personal digital

                                                        2
                                                                                             Exhibit 1, Page 5
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 8 of 69 Page ID
                                 #:4825


 1   assistants, handheld wireless devices, cellular telephones, or smartphones.

 2           8.      “Including” means specifically including but not limited to.

 3           9.      “Person” means any individual, partnership, association, corporation, joint venture,

 4   governmental or administrative body, or other business or legal entities.

 5           10.     “Third Party” means any person other than you and any entity not owned or

 6   controlled by you.

 7           11.     “You” means Defendant Elon Musk.

 8                                            INSTRUCTIONS

 9           1.      Pursuant to Rule 26(b)(5) of the Federal Rules of Civil Procedure, if you withhold

10   the production of any document that is responsive to the following requests on the grounds that the

11   document is privileged or otherwise protected, you shall state in a privilege log the nature of the

12   claim of privilege or protection; and describe generally the type and nature of the document; the

13   date of the document; the identity of the author(s), the addressees, and any recipients of the

14   document; the document’s present location; and any other information that will enable Plaintiff and

15   the Court to assess the applicability of the privilege or protection.

16           2.      You are required to produce all the requested documents which are in your

17   possession, custody, or control, including (by way of illustration only and not limited to) documents

18   in the possession, custody, or control of you or your companies, affiliates, present and former

19   directors, officers, partners, employees, accountants, attorneys, agents, and/or any other person

20   acting on your behalf.
21           3.      Use of the singular shall be deemed to include the plural and use of the masculine

22   shall be deemed to include the feminine and neuter, as appropriate, and vice versa. The terms,

23   “and,” “or,” and “and/or” should be interpreted liberally, as conjunctive, disjunctive, or both

24   depending on the context, so that the fullest disclosure of information and documents is achieved.

25           4.      These requests shall be deemed continuing so as to require seasonable supplemental

26   responses as you or your attorneys obtain further information or materials from the time its answers
27   are served until the time of trial.

28

                                                         3
                                                                                            Exhibit 1, Page 6
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 9 of 69 Page ID
                                 #:4826


 1                                DOCUMENTS TO BE PRODUCED

 2          1.      All documents and communications concerning or relating to the Defamatory

 3   Statements.

 4          2.      All documents and communications concerning or relating to Plaintiff.

 5          3.      All documents and communications that you contend support, establish,

 6   demonstrate, or show that the Defamatory Statements are true, substantially true, accurate, not

 7   misleading, and/or not defamatory.

 8          4.      All documents and communications concerning or relating to the falsity of the

 9   Defamatory Statements.

10          5.      All documents and communications on which you relied when drafting or

11   publishing the Defamatory Statements.

12          6.      All documents and communications concerning or relating to any basis you had

13   for making the Defamatory Statements.

14          7.      All documents and communications concerning or relating to any effort by you or

15   your representative to verify the truthfulness or accuracy of the Defamatory Statements, whether

16   before or after the Defamatory Statements were published.

17          8.      All documents and communications concerning or relating to any investigation

18   concerning Plaintiff by you or by any person on your behalf.

19          9.      All documents and communications concerning or relating to your state of mind

20   and/or motives when you published the Defamatory Statements.
21          10.     All documents and communications concerning or relating to Plaintiff’s sex life,

22   sexual preferences, spouse, or romantic partners.

23          11.     All documents and communications concerning or relating to Plaintiff’s residence.

24          12.     All documents and communications concerning or relating to Plaintiff’s travel

25   history in Thailand.

26          13.     All documents and communications concerning or relating to Plaintiff’s role in the
27   Cave Rescue, including but not limited to whether “most of the actual dive team refused to hang

28   out with” Plaintiff.

                                                         4
                                                                                           Exhibit 1, Page 7
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 10 of 69 Page ID
                                  #:4827


  1          14.     All documents and communications concerning or relating to Plaintiff’s activities

  2   or conduct in Thailand.

  3          15.     All documents and communications concerning or relating to Plaintiff’s

  4   reputation.

  5          16.     All documents and communications concerning or relating to Plaintiff’s

  6   experience as a caver.

  7          17.     All communications by and between you (or anyone acting on your behalf) and

  8   any Thai government official or other person regarding the Cave Rescue.

  9          18.     All documents and communications concerning or relating to any response or

 10   reaction to any of the Defamatory Statements by the general public or the media, including but

 11   not limited to Twitter data, other social media data, search data, internet postings, website hits or

 12   views, media coverage, and private communications.

 13          19.     All data associated with your tweets referenced in the Complaint, including but not

 14   limited to views, impressions, likes, retweets, shares, replies, comments, engagement, analytics,

 15   and electronic republications.

 16          20.     All data associated with your email communications with Buzzfeed referenced in

 17   the Complaint, including but not limited to views, impressions, likes, retweets, shares, replies,

 18   comments, engagement, analytics, and electronic republications.

 19          21.     All documents and communications concerning or relating to any republication of

 20   your Defamatory Statements, including but not limited to all documents obtained by you or the
 21   Affiliated Companies through any media monitoring system or software.
 22          22.     All documents and communications concerning or relating to your tweets of July

 23   18, 2018, referenced in the Complaint, including the reason(s) you decided to publish said tweets

 24   and the purpose(s) of said tweets.

 25          23.     All documents and communications concerning or relating to your emails with

 26   Buzzfeed referenced in the Complaint, including the reason(s) you decided to send the emails.
 27          24.     All documents and communications concerning or relating to any public relations

 28   analysis or strategy pertaining to the Defamatory Statements.

                                                         5
                                                                                               Exhibit 1, Page 8
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 11 of 69 Page ID
                                  #:4828


  1           25.     All documents and communications concerning or relating to any public relations

  2   analysis or strategy pertaining to this litigation.

  3           26.     All documents and communications concerning or relating to the impact of any of

  4   the Defamatory Statements on any of the Affiliated Companies.

  5           27.     All documents and communications concerning or relating to the Affiliated

  6   Companies’ responses, analyses, positions, requests, concerns, investigation, involvement,

  7   comments, or statements regarding the Defamatory Statements.

  8           28.     All documents and communications concerning or relating to legal or regulatory

  9   action based on any of the Defamatory Statements.

 10           29.     All documents and communications concerning or relating to the impact of the

 11   Defamatory Statements on Plaintiff’s reputation.

 12           30.     All documents and communications concerning or relating to any fact that you

 13   contend is relevant to Plaintiff’s damages in this case.

 14           31.     All documents and communications concerning or relating to the letter Plaintiff’s

 15   counsel sent you, dated August 6, 2018.

 16           32.     All documents and communications that you or your representatives relied upon to

 17   calculate your net worth in response to Plaintiff’s Interrogatory No. 5 to you.

 18           33.     All documents sufficient to calculate your current net worth.

 19           34.     All documents and communications referenced in your responses to Plaintiff’s

 20   Interrogatories to you.
 21           35.     All documents and communications that you or your representatives reviewed or

 22   relied upon in responding to Plaintiff’s Interrogatories to you and/or in preparing your Answer to

 23   Plaintiff’s Complaint in this action.

 24           36.     All documents and communications concerning or relating to your contention in

 25   your Answer to Plaintiff’s Complaint that “[t]his lawsuit presents the sad case of the previously

 26   unknown Vernon Unsworth, a retired British businessman, now living in Thailand[.]”
 27           37.     All documents and communications concerning or relating to your contention in

 28   your Answer to Plaintiff’s Complaint that “[a]fter the rescue succeeded, [Plaintiff] wanted the

                                                            6
                                                                                            Exhibit 1, Page 9
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 12 of 69 Page ID
                                  #:4829


  1   acclaim and media spotlight to be pointed at him” and/or that “this case represents Mr.

  2   Unsworth’s devious desire to milk the media coverage over what he instigated to reap a financial

  3   windfall from Mr. Musk, despite the absence of any injury.”

  4          38.     All documents and communications concerning or relating to your contention in

  5   your Answer to Plaintiff’s Complaint that “Mr. Musk’s involvement irritated [Plaintiff] and his

  6   sense of self-importance.”

  7          39.     All documents and communications concerning or relating to your contention in

  8   your Answer to Plaintiff’s Complaint that Plaintiff “made himself a public figure.”

  9          40.     All documents and communications concerning or relating to your contention in

 10   your Answer to Plaintiff’s Complaint that “Mr. Musk has already retracted what he said

 11   publicly.”

 12          41.     All documents and communications concerning or relating to your contention in

 13   your Answer to Plaintiff’s Complaint that Plaintiff’s “claim is thus confined to what Mr. Musk

 14   said in private conversation.”

 15          42.     All documents and communications concerning or relating to your contention in

 16   your Answer to Plaintiff’s Complaint that Plaintiff “and his reputation are no worse off,” that

 17   “this lawsuit is not about restoring anything Mr. Unsworth claims to have lost,” and that the

 18   “formerly unknown Mr. Unsworth remains the utterly undamaged Mr. Unsworth.”

 19          43.     All documents and communications concerning or relating to your Twitter account

 20   being a conduit for information about Affiliated Companies, including but not limited to any
 21   agreements with the U.S. Securities and Exchange Commission and/or court orders regarding
 22   your Twitter account being a conduit for information about Affiliated Companies.

 23          44.     All documents and communications concerning or relating to your Twitter account

 24   being a conduit to communicate facts, including but not limited to any agreements with the U.S.

 25   Securities and Exchange Commission and court orders regarding the use of your Twitter account

 26   to communicate facts.
 27          45.     All documents and communications concerning or relating to the reliability of your

 28   Twitter account as a source of factual information.

                                                        7
                                                                                            Exhibit 1, Page 10
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 13 of 69 Page ID
                                  #:4830


  1           46.     All documents and communications concerning or relating to whether you are

  2   obligated to have your tweets reviewed by another person prior to publication.

  3           47.     All documents and communications concerning or relating to your statements,

  4   comments, or sentiments about your obligation to pay $20 million to the U.S. Securities and

  5   Exchange Commission, including your tweet of October 26, 2018, stating, “Worth it.”

  6           48.     All documents and communications concerning or relating to any defense you

  7   asserted or intend to assert in this litigation, including the defenses of opinion, failure to join an

  8   indispensable party, truth, actual malice, no actual damages, adequate remedy at law, First

  9   Amendment protection, unclean hands, applicable privileges, retraction/apology, or failure to

 10   mitigate.

 11           49.     All documents and communications concerning or relating to any allegation that

 12   you denied in your Answer.

 13           50.     All documents and communications you intend to rely upon in this litigation,

 14   whether by way of a motion, at trial, or otherwise in this proceeding.

 15           51.     All documents that you contend support or refute any of the claims asserted in the

 16   Complaint.

 17           52.     All documents and communications concerning or relating to the journalistic

 18   practice referred to as “off the record.”

 19           53.     Any insurance agreement that may provide coverage for the claims asserted in the

 20   Complaint.
 21           54.     All documents and communications concerning or relating to any statements,

 22   evidence, or other information obtained by you or on your behalf from any person having

 23   knowledge of any facts relevant to this litigation.

 24           55.     All documents and communications supplied by you or your representatives to any

 25   person you expect to call as an expert witness at trial, and which relate to that expert's

 26   engagement with respect to this litigation.
 27           56.     All documents and communications prepared by or at the request or direction of

 28   any person you expect to call as an expert witness at trial, and which relate to that expert's

                                                            8
                                                                                               Exhibit 1, Page 11
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 14 of 69 Page ID
                                  #:4831


  1   engagement with respect to this litigation.

  2           57.       All documents and communications obtained from any person you expect to call

  3   as an expert witness at trial, and which relate to that expert's engagement with respect to this

  4   litigation.

  5           58.       All documents and communications evidencing or relating to any correspondence

  6   between you or your representatives and any person you expert to call as an expert witness at

  7   trial, and which relate to that expert's engagement with respect to this litigation.

  8           59.       All documents and communications or other materials reviewed or relied upon by

  9   each expert to be called to testify at trial that said expert reviewed or relied upon in rendering his

 10   or her opinion.

 11           60.       All communications concerning or relating to the subject matter of this litigation

 12   with any person having knowledge of facts relevant to this litigation.

 13           61.       All documents and communications concerning or relating to this lawsuit.

 14           62.       All documents and communications received from third parties through formal or

 15   informal discovery in this litigation.

 16   Dated: June 18, 2019                            L. LIN WOOD, P.C.
 17
                                                      By: s/L. Lin Wood
 18                                                   L. Lin Wood

 19                                                   Attorneys for Plaintiff
                                                      VERNON UNSWORTH
 20
 21

 22

 23

 24

 25

 26
 27

 28

                                                          9
                                                                                              Exhibit 1, Page 12
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 15 of 69 Page ID
                                  #:4832


  1                                    CERTIFICATE OF SERVICE

  2          I am employed in the Fulton County, State of Georgia. I am over the age of eighteen years

  3   and not a party to the within action; my business address is 1180 West Peachtree Street, Suite 2040,

  4   Atlanta, GA 30309.

  5          I hereby certify that a true and correct copy of the document titled “PLAINTIFF VERNON

  6   UNSWORTH’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT ELON

  7   MUSK” has been served via electronic mail transmission on June 18, 2019, to all counsel of record

  8   who are deemed to have consented to electronic service via the Court’s CM/ECF system. The

  9   electronic mail transmission was made from jgrunberg@linwoodlaw.com, by transmitting PDF

 10   format copies of the document to all counsel of record, at the e-mail address provided to the Court’s

 11   CM/ECF system. The transmission was reported as complete and without error.

 12          Executed on June 18, 2019, at Atlanta, Georgia.

 13
                                                             s/ Jonathan D. Grunberg
 14                                                          Jonathan D. Grunberg
 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28

                                                        10
                                                                                            Exhibit 1, Page 13
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 16 of 69 Page ID
                                  #:4833




                        EXHIBIT 2
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 17 of 69 Page ID
                                  #:4834


  1   L. LIN WOOD, P.C.
      L. Lin Wood (admitted pro hac vice)
  2   lwood@linwoodlaw.com
  3   Nicole J. Wade (admitted pro hac vice)
      nwade@linwoodlaw.com
  4   Jonathan D. Grunberg (admitted pro hac vice)
      jgrunberg@linwoodlaw.com
  5   G. Taylor Wilson (admitted pro hac vice)
      twilson@linwoodlaw.com
  6   1180 West Peachtree Street, Ste. 2040
  7   Atlanta, Georgia 30309
      404-891-1402
  8   404-506-9111 (fax)

  9   WEISBART SPRINGER HAYES, LLP              CHATHAM LAW GROUP
      Matt C. Wood (admitted pro hac vice)            Robert Christopher Chatham
 10
      mwood@wshlpp.com                          chris@chathamfirm.com
 11   212 Lavaca Street, Ste. 200               CA State Bar No. 240972
      Austin, TX 78701                                3109 W. Temple St.
 12   512-652-5780                              Los Angeles, CA 90026
      512-682-2074 (fax)                        213-277-1800
 13

 14
      Attorneys for Plaintiff
 15   VERNON UNSWORTH

 16
                                 UNITED STATES DISTRICT COURT
 17                             CENTRAL DISTRICT OF CALIFORNIA
 18
      VERNON UNSWORTH,                                Case No. 2:18-cv-08048-SVW (JC)
 19
            Plaintiff,                                PLAINTIFF VERNON UNSWORTH’S
 20                                                   FIRST SET OF INTERROGATORIES
      v.                                              TO DEFENDANT ELON MUSK
 21

 22   ELON MUSK,

 23         Defendant.

 24

 25

 26

 27

 28



                                                                                   Exhibit 2, Page 14
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 18 of 69 Page ID
                                  #:4835


  1                         PLAINTIFF VERNON UNSWORTH’S FIRST SET
  2                    OF INTERROGATORIES TO DEFENDANT ELON MUSK
  3   PROPOUNDING PARTY:                     Plaintiff Vernon Unsworth
  4   RESPONDING PARTY:                      Defendant Elon Musk
  5   SET NUMBER:                            One (1)
  6          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff Vernon
  7   Unsworth (“Plaintiff”) hereby requests that Defendant Elon Musk (“Defendant”) answer in
  8   writing and under oath each of the following Interrogatories within thirty (30) days of service on
  9   Defendant.
 10                                              DEFINITIONS
 11          1.      “Any” or “each” should be understood to include and encompass “all”; “or”
 12   should be understood to include and encompass “and”; and “and” should be understood to include
 13   and encompass “or.”
 14          2.      “Cave Rescue” shall mean the rescue of thirteen individuals at the Tham Luang
 15   Nang Non cave system subject of this action.
 16          3.      “Communication” shall mean any contact, oral or written, formal or informal, at
 17   any time or place, under any circumstances, in any manner, whereby a statement of any nature is
 18   transmitted, disclosed, exchanged or transferred, and shall include, without limitation, any
 19   documents containing, constituting, reflecting, memorializing, referring to or relating to any such
 20   contact.

 21          4.      The terms “concerning,” “relating to,” or “related to” shall mean consisting of,

 22   referring to, reflecting, relating to, pertaining to, or in any way logically or factually connected

 23   with the matter discussed.

 24          5.      “Date” shall mean the exact day, month, and year, as ascertainable, or, if not, the

 25   best approximation (including relationship to other events).

 26          6.      “Document” shall mean every writing or record of every type and description that

 27   is in your possession, custody, or control, and shall include, without limitation, correspondence,

 28   memoranda, stenographic and handwritten notes, diagrams, studies, publications, books,

                                                          1

                                                                                              Exhibit 2, Page 15
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 19 of 69 Page ID
                                  #:4836


  1   pamphlets, pictures, drawings and schematics of every type, films, electronic recordings,
  2   videotapes, tape recordings, maps, reports, surveys, minutes, facsimiles, contracts, memoranda of
  3   agreement, diaries, graphs, charts, checks, bank statements, income tax forms, microfilms,
  4   microfiche, computations, data, electronic messages (“email”), instant messages, text messages,
  5   web logs, blogs, internet postings, computer/electronic records, files, disks, CDs, DVDs and tapes
  6   and printouts and things similar to any of the foregoing; and every copy of such document
  7   whenever the original is not in your possession, custody or control. Any markings such as, but not
  8   limited to, initials, stamped indicia, comments, or notations of any character not a part of the
  9   original text or photographic reproduction thereof are to be considered and identified as a separate
 10   document. The term “Document” includes ESI.
 11          7.      “Electronically stored information” or “ESI” includes any information created,
 12   stored or best utilized with digital technology of any kind. It includes, but is not limited to, data,
 13   word-processing documents, spreadsheets, presentation documents, graphics, animations, images,
 14   email, text and instant messages (including attachments), audio recordings, video recordings,
 15   audio-visual recordings, database files, phone records, any of which may be stored on networks,
 16   computers, tablets, laptops, servers, virtual servers, archives, backup or disaster recovery systems,
 17   cloud-storage facilities, the “cloud,” thumb drives, discs, memory cards, CDs, DVDs, blu-ray
 18   discs, diskettes, hard drives, solid state drives, tapes, cartridges and other storage media, caches,
 19   social media sites, websites, apps, pagers, facsimile machines or services, personal digital
 20   assistants, handheld wireless devices, cellular telephones, or smartphones.
 21          8. “Identify” shall mean:
 22                  a. with respect to a person, to state:
 23                           i. full name;
 24                          ii. last known home address and telephone number;
 25                         iii. last known business address and telephone number;
 26                          iv. last known email address;
 27                          v. name and address of employer; and
 28                          vi. position or job title.

                                                          2
                                                                                              Exhibit 2, Page 16
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 20 of 69 Page ID
                                  #:4837


  1              b. with respect to an oral communication, to state:
  2                      i. by and to whom it was made;
  3                     ii. the date when it was made;
  4                     iii. all persons present when it was made; and
  5                     iv. if it was memorialized, summarized, referenced, recorded or
  6                         transcribed in any document or documents, and if so, to identify such
  7                         document or documents.
  8              c. with respect to a document, to state:
  9                      i. its nature, i.e., whether it is a letter, memorandum, etc.;
 10                     ii. by whom it was generated, to whom it was addressed, and to whom any
 11                         copies were directed and/or transmitted;
 12                     iii. the date(s) when it was generated and/or transmitted;
 13                     iv. the title or heading of the document;
 14                     v. the number of pages in the document, including enclosures,
 15                         attachments or exhibits thereto; and
 16                     vi. the name and present or last known address of the possessor of the
 17                         original of the document or, if the original is unavailable, the most
 18                         legible copy thereof.
 19              d. with respect to an expert, to state:
 20                      i. full name;
 21                     ii. business address and telephone number;
 22                     iii. name and address of employer;
 23                     iv. position or job title;
 24              e. qualifications in each area of expertise.
 25              f. with respect to a lawsuit, to state:
 26                      i. the parties to the lawsuit;
 27                     ii. the court in which the lawsuit was filed;
 28                     iii. the case number of the lawsuit;

                                                     3
                                                                                          Exhibit 2, Page 17
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 21 of 69 Page ID
                                  #:4838


  1                         iv. the subject matter of the lawsuit;
  2                          v. whether you were deposed in the lawsuit; and
  3                         vi. the final disposition of the lawsuit.
  4          9.      “Person” means any individual, partnership, association, corporation, joint venture,
  5   governmental or administrative body, or other business or legal entities.
  6          10.     “Third Party” means any person other than you and any entity not owned or
  7   controlled by you.
  8          11.     “Including” means specifically including but not limited to.
  9          12.     Use of the singular shall be deemed to include the plural and use of the masculine
 10   shall be deemed to include the feminine and neuter, as appropriate, and vice versa. The terms,
 11   “and,” “or,” and “and/or” should be interpreted liberally, as conjunctive, disjunctive, or both
 12   depending on the context, so that the fullest disclosure of information and documents is achieved.
 13          13.     All words not otherwise defined above shall be interpreted in accordance with
 14   their ordinary dictionary definition and any meaning given to them by cases interpreting relevant
 15   law.
 16                                            INSTRUCTIONS
 17          1.      You are required to make a separate and complete response to each interrogatory
 18   and to each subdivision of any interrogatory having more than one part.
 19          2.      This First Set of Interrogatories requires you to provide responsive information
 20   “available” to you as defined by Rule 33 of the Federal Rules of Civil Procedure, including

 21   information in the possession of your employees, agents, representatives, attorneys, investigators,

 22   and anyone else acting on your behalf.

 23          3.      If you cannot answer any interrogatory fully and completely after exercising due

 24   diligence to make inquiries to secure the requested information, you must still answer each such

 25   interrogatory to the fullest extent possible. You should also state that you cannot answer the

 26   interrogatory fully and completely, specify the portion of such interrogatory that you contend you

 27   are unable to answer fully and completely, and the facts on which you rely to support said

 28   contention.

                                                        4
                                                                                            Exhibit 2, Page 18
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 22 of 69 Page ID
                                  #:4839


  1          4.       Each interrogatory should be read so as not to seek information subject to a privilege
  2   from discovery. To the extent that an interrogatory calls for the disclosure of information subject
  3   to a privilege from discovery, the written response to that interrogatory should so indicate and
  4   should disclose the balance of the information not subject to a claim of privilege that falls within
  5   the scope of the interrogatory. Similarly, if a portion of any document responsive to these
  6   Interrogatories is withheld under a claim of privilege, any non-privileged portion of such document
  7   must be produced with the portion claimed to be privileged redacted.
  8          5.       In accordance with Rule 26(b)(5) of the Federal Rules of Civil Procedure, if you
  9   withhold any requested information on grounds of privilege, trial preparation material, or
 10   otherwise:
 11                a. Identify the nature of the privilege which is being claimed and, if the privilege is not
 12                   governed by federal law, indicate the source of law (e.g., a specific state) for the
 13                   privilege rule being invoked; and
 14                b. Provide the following information, unless such information would cause disclosure
 15                   of the allegedly privileged information:
 16                        i.   Which privilege is being claimed;
 17                       ii.   Who is asserting the privilege;
 18                      iii.   A precise statement of the facts upon which said claim of privilege is
 19                             based;
 20                       iv.   If the privilege involves any document, describe each purportedly
 21                             privileged document by providing:
 22                               1.      A brief description sufficient to identify its nature (i.e.,
 23                                       agreement, letter, memorandum, email, etc.);
 24                               2.      A brief description sufficient to identify its subject matter and
 25                                       purpose of the Document;
 26                               3.      The date it was prepared;
 27                               4.      The date it bears;
 28                               5.      The date it was sent;

                                                          5
                                                                                               Exhibit 2, Page 19
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 23 of 69 Page ID
                                  #:4840


  1                             6.     The date it was received;
  2                             7.     The identity of the person preparing it;
  3                             8.     The identity of the person sending it;
  4                             9.     The identity of each person to whom it was sent or was to have
  5                                    been sent, including all addresses and all recipients of copies;
  6                             10.    A statement as to whom each identified person represented or
  7                                    purported to represent at all relevant times;
  8                             11.    The identities of all persons to whom its contents have been
  9                                    disclosed;
 10                             12.    A precise description of the place where each copy of that
 11                                    document is kept, including the title or description of the file in
 12                                    which said document may be found and the location of such file;
 13                                    and
 14                             13.    Whether the document has been the subject of an objection to
 15                                    production on the grounds of privilege in any other action or
 16                                    proceeding, and if so, state the privilege asserted, whether the
 17                                    privilege objection was subject to a resolution by any tribunal,
 18                                    and the resolution reached, if applicable.
 19                     v. If the privilege involves an oral communication, describe each purportedly
 20                         privileged communication by providing:
 21                             1.     The name of the person making the communication and the
 22                                    names of persons present while the communication was made
 23                                    and, where not apparent, the relationship of the persons present
 24                                    to the person making the communication;
 25                             2. The date and place of the communication; and
 26                             3. The general subject matter of the communication.
 27          6.     In accordance with Rule 26(e) of the Federal Rules of Civil Procedure, you are
 28   under a continuous obligation to supplement your answers to these interrogatories.

                                                       6
                                                                                           Exhibit 2, Page 20
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 24 of 69 Page ID
                                  #:4841


  1          7.      For each response below, identify the person(s) that are most knowledgeable
  2   regarding the content of the response.
  3                                        INTERROGATORIES
  4          1.      Please identify each person who has, or who you believe may have, relevant
  5   knowledge or discoverable information relating to the allegations in the Complaint and describe
  6   each person’s knowledge or suspected knowledge or other discoverable information.
  7          2.      Please identify each person who has, or who you believe may have, relevant
  8   knowledge or discoverable information relating to any of your defenses in this litigation or
  9   denials of the allegations in the Complaint and describe each person’s knowledge or suspected
 10   knowledge or other discoverable information.
 11          3.      Please identify every investigation, including every inquiry, analysis, or
 12   background check, concerning Plaintiff undertaken by you or any person on your behalf or for
 13   your benefit, including the dates of the investigation, the individuals who conducted or assisted
 14   with the investigation, a description of the work undertaken in the investigation, and a description
 15   of the investigation’s findings.
 16          4.      Please identify the number of Twitter followers you had when you made each of
 17   the tweets referenced in the Complaint and when you deleted each of the tweets referenced in the
 18   Complaint.
 19          5.      Please state your current net worth.
 20          6.      Please identify each person with whom you communicated regarding the Cave
 21   Rescue.
 22          7.      Please identify every communication you have made or received concerning
 23   Plaintiff, including whether such communication concerned whether Plaintiff has engaged in
 24   sexual activity with minors or has an affinity for such activity, and the medium of the
 25   communication (e.g., Twitter, e-mail, telephone, text message, letter).
 26          8.      Please state whether you published the tweet attached hereto as Exhibit A and, if
 27   so, identify the date it was published, the date it was deleted, and the number of Twitter followers
 28   you had on the date it was published and the date it was deleted.

                                                        7
                                                                                            Exhibit 2, Page 21
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 25 of 69 Page ID
                                  #:4842


  1          9.      Please identify any person responsible for reviewing and/or approving any tweets
  2   before you may publish them.
  3          10.     Please identify each person whom you expect to call as an expert witness in this
  4   case, state the subject matter on which the expert is expected to testify, state the substance of the
  5   facts and opinions to which the expert is expected to testify, and provide a summary of the
  6   grounds for each opinion.
  7          11.     Please identify each instance in the last three (3) years in which a third party
  8   accused you of publishing defamatory information.
  9          12.     Please identify each lawsuit to which you were a party in the last five (5) years.
 10          13.     Please identify any policies of insurance that may provide coverage in connection
 11   with any of Plaintiff’s allegations in the Complaint.
 12

 13   Dated: June 18, 2019                           L. LIN WOOD, P.C.

 14                                                  By: s/L. Lin Wood
                                                     L. Lin Wood
 15
                                                     Attorneys for Plaintiff
 16
                                                     VERNON UNSWORTH
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                         8
                                                                                             Exhibit 2, Page 22
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 26 of 69 Page ID
                                  #:4843


  1                                    CERTIFICATE OF SERVICE
  2          I am employed in the Fulton County, State of Georgia. I am over the age of eighteen years
  3   and not a party to the within action; my business address is 1180 West Peachtree Street, Suite 2040,
  4   Atlanta, GA 30309.
  5          I hereby certify that a true and correct copy of the document titled “PLAINTIFF VERNON
  6   UNSWORTH’S FIRST SET OF INTERROGATORIES TO DEFENDANT ELON MUSK” has
  7   been served via electronic mail transmission on June 18, 2019, to all counsel of record who are
  8   deemed to have consented to electronic service via the Court’s CM/ECF system. The electronic
  9   mail transmission was made from jgrunberg@linwoodlaw.com, by transmitting PDF format copies
 10   of the document to all counsel of record, at the e-mail address provided to the Court’s CM/ECF
 11   system. The transmission was reported as complete and without error.
 12          Executed on June 18, 2019, at Atlanta, Georgia.
 13
                                                            s/ Jonathan D. Grunberg
 14                                                         Jonathan D. Grunberg
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                        9
                                                                                           Exhibit 2, Page 23
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 27 of 69 Page ID
                                  #:4844




                                                                      Exhibit 2, Page 24
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 28 of 69 Page ID
                                  #:4845




                                                                      Exhibit 2, Page 25
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 29 of 69 Page ID
                                  #:4846




                        EXHIBIT 3
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 30 of 69 Page ID
                                  #:4847


       quinn emanuel            trial lawyers | los angeles
       865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                       WRITER'S DIRECT DIAL NO.
                                                                                                                 (213) 443-3153

                                                                                                       WRITER'S EMAIL ADDRESS
                                                                                             michaellifrak@quinnemanuel.com



 August 5, 2019


 VIA ELECTRONIC MAIL


 L. Lin Wood
 lwood@linwoodlaw.com
 Lin Wood Law
 1180 West Peachtree Street, Suite 2040
 Atlanta, GA 30309

 Re:     Defendant Elon Musk’s Responses and Objections to Plaintiff Vernon Unsworth’s First
         Set of Requests for Production and Interrogatories

 Dear Lin:

        I write in response to your meet and confer letter of July 29, 2019 in the above-referenced
 case. Although I disagree with many of the statements in your letter, I believe we can reach
 agreement on nearly all the issues you raise regarding our discovery responses.

                                                       Interrogatories

 Issue #1: Mr. Musk’s Verification

         Your letter is mistaken. Mr. Musk did verify his interrogatory responses and the
 verification was served on Plaintiff with the responses. The verification is on page 22 of 23 –
 between the signature page and certificate of service – in the interrogatory responses served on
 Plaintiff on July 18, 2019.

 Issue #2: Mr. Musk’s Reliance on Rule 33(d).

         We disagree with your narrow interpretation of Rule 33(d) and note that your letter cites
 to no cases supporting the notion that as party can only cite to a restrictive category of “business
 records” to respond to an interrogatory. To the contrary, courts have permitted the reference to
 personal records, such as diaries, under the Rule and its antecedent. See e.g., Zenith Radio Corp.
 v. Matsushita Elec. Indus. Co., 505 F. Supp. 1190, 1236 (E.D. Pa. 1980) (“Plaintiffs contend that

       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART



                                                                                                                           Exhibit 3, Page 26
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 31 of 69 Page ID
                                  #:4848


 by producing the diaries and memoranda pursuant to F.R.Civ.P. 33(c) the defendants have
 conceded that they are business records.”). The only instances in which courts have rejected the
 production of documents under Rule 33(d) is where parties make reference to depositions,
 pleadings, exhibits, or other documents prepared in litigation or where parties reference records
 outside of their possession, custody, and control. See Melius v. Nat’l Indian Gaming Comm’n,,
 2000 WL 1174994, at *1 (D.D.C. July 21, 2000). That is not the case here. Mr. Musk is
 permitted – and it is appropriate in response to burdensome interrogatories like these – to
 reference certain documents that have been produced to Plaintiff, which contain all the
 information sought in the interrogatory.

         Nevertheless, in the interest of avoiding motion practice, Mr. Musk is willing to amend
 his responses to interrogatories 6, 7, 12, and 13 to specifically provide the information sought.
 Mr. Musk will serve these amended responses within a week of the parties’ completing these
 meet and confer efforts.

 Issue #3: Mr. Musk’s Net Worth

         Mr. Musk’s net worth and private financial affairs are protected by the California
 Constitution’s right to privacy. Cal. Const. art. I, § 1; see Williams v. Superior Court, 3 Cal. 5th
 531, 552 (2017) (“The state Constitution expressly grants Californians a right of
 privacy…Protection of informational privacy is the provision’s central concern.”); Valley Bank
 of Nevada v. Superior Court, 15 Cal. 3d 652, 656 (Cal. 1975) (“[W]e may safely assume that the
 right of privacy extends to one’s confidential financial affairs as well as to the details of one’s
 personal life.”). Under California law, Mr. Musk cannot be compelled to produce his precise net
 worth and private financial information where, as here, it has little relevance to the claims and
 theories at issue in the litigation.

         Mr. Musk’s financial information is protected by a qualified privilege, which the Court is
 bound to recognize, see e.g., Fed. Rules Evid. 501; Garcia v. City of Imperial, 270 F.R.D. 566,
 572 (S.D. Cal. 2010) (“To the extent privacy is a matter of privilege under state law, federal
 courts will honor the privilege and protect the responding party from discovery.”). The Court
 must weigh: (1) Mr. Musk’s “legally protected privacy interest, objectively reasonable
 expectation of privacy in the given circumstances, and [the[ threatened intrusion that is serious”
 and (2) Plaintiff’s “countervailing interests” in disclosure and Mr. Musk’s “feasible alternatives
 that serves the same interest or protective measure that would diminish the loss of privacy” to
 determine whether and to what extent disclosure of this information is required. Williams, 3 Cal.
 5th at 552. Contrary to your letter’s assertion, the fact that a protective order is in place does not
 obviate the need for the balancing analysis required under California law. See e.g., Elizabeth
 Arden, Inc. v. Merch. of Tennis, Inc., 2012 WL 13006203, at *2–3 (C.D. Cal. Apr. 23, 2012)
 citing Cacique, Inc. v. Robert Reiser & Co., 169 F.3d 619, 622–23 (9th Cir. 1999).

         Here, Mr. Musk has a clear and well-established privacy interest in keeping confidential
 his personal financial affairs. See e.g., Valley Bank, 15 Cal. 3d at 656. Plaintiff’s demand for a
 precise calculation of Mr. Musk’s net worth – a burdensome, difficult, and time consuming task
 given that Mr. Musk has substantial business interests and equity in non-public companies such
 as SpaceX and the Boring Company – and “all documents sufficient to calculate” his net worth



                                                   2

                                                                                                Exhibit 3, Page 27
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 32 of 69 Page ID
                                  #:4849


 represents a serious intrusion into Mr. Musk’s privacy. On the other hand, Plaintiff’s interest in
 Mr. Musk’s net worth is highly limited in light of Mr. Musk’s alternative of stipulating that he is
 worth in excess of $1 billion.

         Any recovery of punitive damages in this case is limited. State Farm Mut. Auto. Ins. Co.
 v. Campbell, 538 U.S. 408, 425 (2003) (where “compensatory damages are substantial, then a
 lesser [punitive damages] ratio, perhaps only equal to compensatory damages, can reach the
 outermost limit of the due process guarantee.”). Particularly in light of the fact that Plaintiff is
 not seeking any special economic damages, there is no reasonable possibility that evidence of
 Mr. Musk’s precise net worth or net worth above $1 billion will be relevant to the calculation of
 punitive damages. The balance of privacy factors weighs heavily in Mr. Musk’s favor and
 against the disclosure of this information.

         The authority cited in your letter is inapposite. None of the cases apply the Williams test,
 cited above and determined by the California Supreme Court last year. Moreover, none of the
 cases involve situations where the party opposing net worth discovery has offered to stipulate to
 a relevant net worth value or otherwise offer a “feasible alternative” to intrusive discovery. Mr.
 Musk’s proposed stipulation that his net worth exceeds $1 billion is more than sufficient
 evidence under the circumstances of this case. Mr. Musk stands on his objections.

         In the event that Plaintiff decides to move to compel this discovery, we request pursuant
 to the Protective Order that Plaintiff file his motion under seal. The information sought and
 already received by Plaintiff (including the response above and the proposed stipulation) is
 hereby designated as HIGHLY CONFIDENTIAL under the Protective Order.

        Issue #4: Insurance Coverage

        Again, we disagree with your letter’s characterization and purported limitation of Rule
 33(d). Plaintiff has now received documents evidencing all of the insurance policies and
 coverage “that may provide coverage in connection with any of Plaintiff’s allegations in the
 Complaint.” However, in the interest of avoiding motion practice, Mr. Musk is willing to amend
 and serve a new response to Interrogatory #13 within a week of the parties completing their meet
 and confer efforts.

                                      Requests for Production

         As an initial matter, Mr. Musk’s objections to Plaintiff’s overbroad, vague, and
 burdensome Requests for Production were proper. Subject to his objections and reasonable
 interpretations of Plaintiff’s requests, Mr. Musk has produced all responsive, non-privileged
 documents in his possession that could be located after a reasonable search.

        As for request nineteen, Mr. Musk is willing to amend his response and provide the
 information available to him from Twitter as outlined in Exhibits 1 and 2 to your letter.
 Specifically, Mr. Musk is willing to produce portions of the Twitter Archive generated by
 Twitter as described in Exhibit 1 that are relevant to the allegations in the Complaint.
 Additionally, Mr. Musk is willing to produce the available “impressions, engagements, and
 engagement rates” provided by Twitter Analytics for the tweets identified in the Complaint. Mr.


                                                  3

                                                                                              Exhibit 3, Page 28
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 33 of 69 Page ID
                                  #:4850


 Musk is also willing to produce information sufficient to identify the number of “impressions”
 and “engagement” on the dates of the tweets identified in the Complaint to the extent that the
 tweet specific “impressions, engagements, and engagement rates” are unavailable. Finally, Mr.
 Musk is willing to produce the number of followers of his Twitter account on the dates of the
 tweets identified in the Complaint, to the extent that information is available.

        Please confirm that you agree with this proposal, and Mr. Musk will amend his response
 within a week of the parties completing their meet and confer efforts. We will endeavor to
 produce the documents as soon as possible thereafter.

        We are in receipt of Plaintiff’s subpoena to Twitter. Contrary to your suggestion, Mr.
 Musk is unwilling to waive his right to object or move for a protective order in response to the
 requests in the subpoena. Mr. Musk will exercise his rights and interpose objections where
 appropriate.

         Our response to your argument regarding requests for production numbers 32 and 33 is
 identical to our response to interrogatory number five. This information is protected by the
 California Constitution’s right to privacy. Mr. Musk has provided a feasible alternative that is
 more than sufficient to provide the necessary evidence for punitive damages in this case and
 Plaintiff is not entitled to any additional information or documents relating to Mr. Musk’s net
 worth.

                                         Meet and Confer

        In accordance with United States District Court for the Central District of California
 Local Rule 37-1, I propose that the parties have a telephonic meet and confer to resolve any
 remaining disputes or outstanding issues. I am out of town through Thursday, August 8 but am
 available for a call on Friday August 9, 2019. Please let me know if you are available for a call
 on Friday, August 9, 2019 and what time is convenient for you.


 Sincerely,


 Michael T. Lifrak

 cc: Counsel of record

 MTL




                                                  4

                                                                                             Exhibit 3, Page 29
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 34 of 69 Page ID
                                  #:4851




                        EXHIBIT 4
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 35 of 69 Page ID
                                              #:4852



                 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                   Alex Spiro (admitted pro hac vice)
                 2   alexspiro@quinnemanuel.com
                   51 Madison Avenue, 22nd Floor
                 3 New York, New York 10010
                   Telephone: (212) 849-7000
                 4
                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                 5 Robert M. Schwartz (Bar No. 117166)
                     robertschwartz@quinnemanuel.com
                 6 Michael T. Lifrak (Bar No. 210846)
                     michaellifrak@quinnemanuel.com
                 7 Jeanine M. Zalduendo (Bar No. 243374)
                     jeaninezalduendo@quinnemanuel.com
                 8 865 South Figueroa Street, 10th Floor
                   Los Angeles, California 90017-2543
                 9 Telephone: (213) 443-3000
               10
                         Attorneys for Defendant Elon Musk
               11
               12                            UNITED STATES DISTRICT COURT
               13                          CENTRAL DISTRICT OF CALIFORNIA
               14
               15 VERNON UNSWORTH,                               Case No. 2:18-cv-08048
               16                   Plaintiff,                   Judge: Hon. Stephen V. Wilson
               17             vs.                                DEFENDANT ELON MUSK’S
                                                                 SUPPLEMENTAL RESPONSES AND
               18 ELON MUSK,                                     OBJECTIONS TO PLAINTIFF
                                                                 VERNON UNSWORTH’S FIRST SET
               19                   Defendant.                   OF INTERROGATORIES
               20                                                Complaint Filed: September 17, 2018
                                                                 Trial Date: December 2, 2019
               21
               22
                         PROPOUNDING PARTY:            Plaintiff Vernon Unsworth
               23
                         RESPONDING PARTY:             Defendant Elon Musk
               24
                         SET NUMBER:                   One (1)
               25
               26
               27
               28

                           ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                  OF INTERROGATORIES
                                                                      Exhibit 4, Page 30
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 36 of 69 Page ID
                                              #:4853



                 1        Pursuant to Federal Rules of Civil Procedure 26 and 33 and the Local Civil
                 2 Rules of the United States District Court for the Central District of California,
                 3 Defendant Elon Musk (“Defendant” or “Mr. Musk”) states the following
                 4 supplemental responses and objections (“Responses”) to Plaintiff Vernon
                 5 Unsworth’s First Set Of Interrogatories to Defendant Elon Musk, dated June 18,
                 6 2019 (the “Interrogatories”), without waiving any defenses that Mr. Musk has or
                 7 hereafter may assert in the above captioned action (the “Action”).
                 8                              GENERAL OBJECTIONS
                 9        The General Objections set forth below apply to the Interrogatories generally
               10 and to the Definitions, Instructions, and the individual Interrogatories set forth
               11 therein. Unless otherwise stated, the General Objections shall have the same force
               12 and effect as if set forth in full in response to each Definition, Instruction, and
               13 Interrogatory. Any undertaking to search for, or provide information in response to,
               14 any Interrogatory is made subject to the General Objections.
               15         1.     Defendant objects generally to the Interrogatories, including the
               16 Definitions and Instructions set forth therein, to the extent that they seek to impose
               17 burdens or obligations on him that are broader than, inconsistent with, or not
               18 authorized under the Federal Rules of Civil Procedure, the Local Rules of the United
               19 States District Court for the Central District of California, other applicable rules or
               20 laws, or any order entered by the Court in, or applicable to, this Action (the
               21 “Applicable Rules”). Subject to and without waiving any Objections, in responding
               22 to the Interrogatories, Defendant will construe the Interrogatories in accordance with
               23 the Applicable Rules.
               24         2.      Defendant objects generally to the Interrogatories, including the
               25 Definitions and Instructions set forth therein, to the extent that they request
               26 disclosure of information that comes within the scope of the attorney-client
               27 privilege, the work-product doctrine, the common interest or joint defense privilege
               28 or any other applicable privilege or immunity, or that otherwise are exempted from
                                                           -1-
                                  ELON MUSK'S RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET OF
04684-23666/11036991.1                                                                INTERROGATORIES
                                                                     Exhibit 4, Page 31
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 37 of 69 Page ID
                                              #:4854



                 1 disclosure. Defendant hereby claims such privileges and protections to the extent
                 2 implicated by the Interrogatories and excludes privileged or protected information
                 3 from its Responses to the Interrogatories. Unless otherwise specified, Defendant
                 4 will not provide information generated under the direction or on behalf of an
                 5 attorney after Plaintiff’s threat of legal action against Defendant. Any disclosure of
                 6 any privileged or protected information in response to the Interrogatories is
                 7 inadvertent and not intended to waive those privileges and protections.
                 8          3.    Defendant objects generally to the Interrogatories, including the
                 9 Definitions and Instructions set forth therein, to the extent that they purport to
               10 require him to conduct anything beyond a reasonable and diligent search where
               11 responsive information reasonably would be expected to be found (including
               12 electronic sources), and to the extent that the Interrogatories purport to require him
               13 to exceed its obligations under the Applicable Rules.
               14           4.    Defendant objects generally to the Interrogatories, including the
               15 Definitions and Instructions set forth therein, to the extent that they are vague,
               16 ambiguous, overly broad, unduly burdensome, lacking in particularity,
               17 unreasonable, or seek the discovery of information that is neither relevant to the
               18 claims or defenses of any party to this Action nor reasonably calculated to lead to
               19 the discovery of admissible evidence, as well as to the extent that they are unduly
               20 burdensome because they impose a significant expense and inconvenience on him.
               21 Defendant’s Responses are based upon (i) a reasonable search and investigation of
               22 facilities and files that could reasonably be expected to contain responsive
               23 information.
               24           5.    Defendant objects generally to the Interrogatories, including the
               25 Definitions and Instructions set forth therein, to the extent that they purport to
               26 impose an obligation on Defendant to provide information that is not known or
               27 reasonably available to him.
               28
                                                               -2-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 32
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 38 of 69 Page ID
                                              #:4855



                 1          6.    Defendant objects generally to the Interrogatories, including the
                 2 Definitions and Instructions set forth therein, to the extent that they prematurely call
                 3 for expert discovery at this stage of the litigation, or seek information before
                 4 Defendant is required to disclose such information in accordance with any
                 5 applicable law, rule, or procedure.
                 6          7.    Defendant objects generally to the Interrogatories, including the
                 7 Definitions and Instructions set forth therein, to the extent that they purport to
                 8 require him to draw subjective or legal conclusions, or are predicated on subjective
                 9 or legal conclusions or arguments. Subject to and without waiving any objections,
               10 Defendant states that any response, production of documents, or provision of
               11 information in response to the Interrogatories is not intended to provide, and shall
               12 not constitute or be construed as providing, an admission concerning any of the
               13 terms used in the Interrogatories.
               14           8.    Defendant objects generally to the Interrogatories, including the
               15 Definitions and Instructions set forth therein, to the extent that the Interrogatories,
               16 Definitions or Instructions contain inaccurate, incomplete or misleading descriptions
               17 of the facts, persons, relationships and/or events underlying the Action. Defendant
               18 further objects to the Interrogatories, including the Definitions and Instructions set
               19 forth therein, to the extent that they assume the existence of facts that do not exist or
               20 the occurrence of events that did not take place. Any response, production of
               21 documents, or provision of information in response to the Interrogatories is not
               22 intended to provide, and shall not constitute or be construed as providing, an
               23 admission that any factual predicates stated in the Interrogatories are accurate.
               24           9.    Defendant objects generally to the Interrogatories, including the
               25 Definitions and Instructions set forth therein, to the extent that the Interrogatories
               26 call for the disclosure of Mr. Musk’s, or other third parties’ confidential, proprietary,
               27 and/or commercially sensitive information. Where necessary, Defendant will
               28
                                                               -3-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 33
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 39 of 69 Page ID
                                              #:4856



                 1 endeavor to work with third parties to obtain their consent before identifying or
                 2 producing such information and/or documents.
                 3          10.   Defendant objects generally to the Interrogatories, including the
                 4 Definitions and Instructions set forth therein, to the extent that they seek information
                 5 that is cumulative, duplicative, or equally obtainable from public sources or from
                 6 some other source or through some other means of discovery that is more
                 7 convenient, less burdensome, or less expensive.
                 8          11.   Defendant objects generally to the Interrogatories, including the
                 9 Definitions and Instructions set forth therein, to the extent that they seek information
               10 that is not in Mr. Musk’s possession, custody, or control, or is equally available
               11 and/or in the possession, custody, or control of Mr. Unsworth or any third person or
               12 entity.
               13           12.   Defendant objects generally to the Interrogatories to the extent they
               14 seek to compel him to generate or create information and/or documents that do not
               15 already exist.
               16           13.   Defendant objects generally to the Interrogatories to the extent they are
               17 compound and comprise discrete subparts resulting in separate interrogatories.
               18           14.   Defendant’s Responses are based on his current knowledge. Further
               19 investigation may reveal additional facts or information that could lead to additions
               20 to, changes in, and/or variations from the Responses herein. Without in any way
               21 obligating itself to do so, Defendant expressly reserves the right to supplement,
               22 amend, correct, clarify, or modify the Responses as further information becomes
               23 available. Defendant also reserves the right to use or rely on, at any time,
               24 subsequently discovered information or information omitted from these Responses
               25 as a result of mistake, error, oversight or inadvertence. The responses to the
               26 Interrogatories provided herein are based on a reasonable search for responsive
               27 information. Defendant reserves the right at any time to revise, correct, add to,
               28 clarify or supplement his Responses to the Interrogatories.
                                                           -4-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 34
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 40 of 69 Page ID
                                              #:4857



                 1          15.   Defendant expressly reserves the right to respond to any or all of the
                 2 Interrogatories by specifying documents wherein the responsive information may be
                 3 ascertained pursuant to Rule 33(d) of the Federal Rules of Civil Procedure.
                 4          16.   Defendant is providing these Responses without waiver of or prejudice
                 5 to (i) his right at any later time to raise objections as to the competence, relevance,
                 6 materiality, privilege, work product character, and admissibility as evidence, for any
                 7 purpose, of (a) the Interrogatories or any part thereof, or (b) statements made in this
                 8 Response to the Interrogatories or any part thereof; or (ii) the right to object to the
                 9 use of any of the information disclosed hereunder in any subsequent proceedings or
               10 the trial of this or any other actions; or (iii) the right to object on any ground at any
               11 time to a demand for further response to these or other discovery requests in this
               12 Action. Any response or objection to an individual Interrogatory is not an
               13 acknowledgement that the information requested therein exists or is in Defendant’s
               14 possession, custody or control.
               15           17.   The foregoing objections and limitations shall be included in
               16 Defendant’s response to each and every Interrogatory.
               17                      SPECIFIC OBJECTIONS AND RESPONSES
               18 INTERROGATORY NO. 1:
               19           Please identify each person who has, or who you believe may have, relevant
               20 knowledge or discoverable information relating to the allegations in the Complaint
               21 and describe each person’s knowledge or suspected knowledge or other discoverable
               22 information.
               23 Responses and Objections to Interrogatory No. 1:
               24           Defendant incorporates his General Objections herein. Defendant further
               25 objects to Interrogatory No. 1 on the grounds that it is vague and ambiguous.
               26 Defendant further objects to Interrogatory No. 1 on the grounds that it seeks
               27 information that is outside of his possession, custody, or control, or that is equally
               28 available to Plaintiff. Defendant further objects to Interrogatory No. 1 to the extent
                                                             -5-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 35
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 41 of 69 Page ID
                                              #:4858



                 1 that it seeks to elicit information subject to and protected by the attorney-client
                 2 privilege, the attorney work product doctrine, the joint defense privilege, the
                 3 common interest doctrine, and/or any other applicable privilege or immunity.
                 4 Defendant further objects to Interrogatory No. 1 on the ground that it prematurely
                 5 calls for the identification of expert witnesses or testimony at this stage of litigation.
                 6 Defendant further objects to Interrogatory No. 1 on the grounds that it is compound
                 7 and comprises discrete subparts resulting in separate interrogatories.
                 8           Subject to and without waiving the foregoing General Objections and Specific
                 9 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               10 Procedure, Mr. Musk responds, based on the information currently available to him,
               11 that the following individuals may have relevant knowledge or discoverable
               12 information concerning the allegations raised in this Action.
               13        Individual                    General Subject Matter
               14        Elon Musk                     Efforts by Mr. Musk, SpaceX, the Boring
                                                       Company, and Tesla to assist in the Tham Luang
               15        (Quinn Emanuel)               cave rescue including the development of a
                                                       rescue vehicle; the design and use of the rescue
               16                                      vehicle; statements by Plaintiff regarding Mr.
                                                       Musk and the rescue vehicle; Mr. Musk’s tweets
               17                                      at issue in this case; Mr. Musk’s retraction of and
                                                       apology regarding tweets at issue in this case;
               18                                      Mr. Musk’s communications to BuzzFeed News
                                                       at issue in this case; communications from
               19                                      Plaintiff’s counsel related to Mr. Musk
               20        Vernon Unsworth               Plaintiff’s role in the Tham Luang cave rescue;
                                                       statements by Plaintiff regarding Mr. Musk and
               21                                      the rescue vehicle; Mr. Musk’s tweets at issue in
                                                       this case; Mr. Musk’s retraction of and apology
               22                                      regarding tweets at issue in this case; Mr.
                                                       Musk’s communications to BuzzFeed News at
               23                                      issue in this case; communications from
                                                       Plaintiff’s counsel related to Mr. Musk;
               24                                      Plaintiff’s reputation; Plaintiff’s alleged damages
               25        Richard Stanton               Efforts by Mr. Musk, SpaceX, the Boring
                                                       Company, and Tesla to assist in the Tham Luang
               26                                      cave rescue including the development of a
                                                       rescue vehicle; the design and use of the rescue
               27                                      vehicle; Plaintiff’s role in the Tham Luang cave
                                                       rescue
               28
                                                                -6-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                       Exhibit 4, Page 36
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 42 of 69 Page ID
                                              #:4859



                 1       Individual                        General Subject Matter
                 2       Thai government officials         Efforts by Mr. Musk, SpaceX, the Boring
                                                           Company, and Tesla to assist in the Tham Luang
                 3                                         cave rescue including the development of a
                                                           rescue vehicle; the design and use of the rescue
                 4                                         vehicle; Plaintiff’s role in the Tham Luang cave
                                                           rescue
                 5
                 6
                         Ryan Mac                          Mr. Musk’s communications to BuzzFeed News
                 7                                         at issue in this case; BuzzFeed News’ coverage
                                                           of issues related to this case
                 8
                         Employees of SpaceX, the          In light of Plaintiff’s public statements that the
                 9       Boring Company, and Tesla,        efforts and involvement of Mr. Musk and his
                         including Steve Davis, Chris      fellow employees in the Thai Cave rescue were
               10        Bowman, and Armor Harris          “just a PR stunt” and “had absolutely no chance
                                                           of working,” these witness will testify about
               11                                          efforts by Mr. Musk, SpaceX, the Boring
                                                           Company, and Tesla to assist in the Tham Luang
               12                                          cave rescue including the development of a
                                                           rescue vehicle; the design and use of the rescue
               13                                          vehicle
                         Individuals described in          As described in Plaintiff’s Initial Disclosures
               14        Plaintiff’s Initial Disclosures   served on June 20, 2019
                         served on June 20, 2019
               15
                         Individuals needed to             Authentication of documents
               16        authenticate any document
                         produced by Defendant
               17
                         Jared Birchall                    The investigation of Plaintiff by James Howard;
               18                                          the results of James Howard’s investigation of
                                                           Plaintiff; communications with Mr. Musk
               19                                          concerning James Howard’s investigation of
                                                           Plaintiff and the results of said investigation.
               20
                         James Howard                      Mr. Howard’s investigation of Plaintiff; the
               21                                          results of the investigation of Plaintiff;
                                                           communications concerning the investigation of
               22                                          Plaintiff and the results of said investigation.
               23
               24 INTERROGATORY NO. 2:
               25     Please identify each person who has, or who you believe may have, relevant
               26 knowledge or discoverable information relating to any of your defenses in this
               27 litigation or denials of the allegations in the Complaint and describe each person’s
               28 knowledge or suspected knowledge or other discoverable information.
                                                         -7-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                         Exhibit 4, Page 37
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 43 of 69 Page ID
                                              #:4860



                 1 Responses and Objections to Interrogatory No. 2:
                 2           Defendant incorporates his General Objections herein. Defendant further
                 3 objects to Interrogatory No. 2 on the grounds that it is vague and ambiguous.
                 4 Defendant further objects to Interrogatory No. 2 on the grounds that it seeks
                 5 information that is outside of his possession, custody, or control, or that is equally
                 6 available to Plaintiff. Defendant further objects to Interrogatory No. 2 to the extent
                 7 that it seeks to elicit information subject to and protected by the attorney-client
                 8 privilege, the attorney work product doctrine, the joint defense privilege, the
                 9 common interest doctrine, and/or any other applicable privilege or immunity.
               10 Defendant further objects to Interrogatory No. 2 on the ground that it prematurely
               11 calls for the identification of expert witnesses or testimony at this stage of litigation.
               12 Defendant further objects to Interrogatory No. 2 on the grounds that it is compound
               13 and comprises discrete subparts resulting in separate interrogatories.
               14            Subject to and without waiving the foregoing General Objections and Specific
               15 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               16 Procedure, Mr. Musk responds, based on the information currently available to him,
               17 that the following individuals may have relevant knowledge or discoverable
               18 information concerning Mr. Musk’s defenses in this litigation or denials of the
               19 allegations raised in the Complaint.
               20        Individual                    General Subject Matter
               21        Elon Musk                     Efforts by Mr. Musk, SpaceX, the Boring
                                                       Company, and Tesla to assist in the Tham Luang
               22                                      cave rescue including the development of a
                                                       rescue vehicle; the design and use of the rescue
               23                                      vehicle; statements by Plaintiff regarding Mr.
                                                       Musk and the rescue vehicle; Mr. Musk’s tweets
               24                                      at issue in this case; Mr. Musk’s retraction of and
                                                       apology regarding tweets at issue in this case;
               25                                      Mr. Musk’s communications to BuzzFeed News
                                                       at issue in this case; communications from
               26                                      Plaintiff’s counsel related to Mr. Musk
               27        Vernon Unsworth               Plaintiff’s role in the Tham Luang cave rescue;
                                                       statements by Plaintiff regarding Mr. Musk and
               28                                      the rescue vehicle; Mr. Musk’s tweets at issue in
                                                                -8-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 38
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 44 of 69 Page ID
                                              #:4861



                 1       Individual                        General Subject Matter
                 2                                         this case; Mr. Musk’s retraction of and apology
                                                           regarding tweets at issue in this case; Mr.
                 3                                         Musk’s communications to BuzzFeed News at
                                                           issue in this case; communications from
                 4                                         Plaintiff’s counsel related to Mr. Musk;
                                                           Plaintiff’s reputation; Plaintiff’s alleged damages
                 5
                         Richard Stanton                   Efforts by Mr. Musk, SpaceX, the Boring
                 6                                         Company, and Tesla to assist in the Tham Luang
                                                           cave rescue including the development of a
                 7                                         rescue vehicle; the design and use of the rescue
                                                           vehicle; Plaintiff’s role in the Tham Luang cave
                 8                                         rescue
                 9       Thai government officials         Efforts by Mr. Musk, SpaceX, the Boring
                                                           Company, and Tesla to assist in the Tham Luang
               10                                          cave rescue including the development of a
                                                           rescue vehicle; the design and use of the rescue
               11                                          vehicle; Plaintiff’s role in the Tham Luang cave
                                                           rescue
               12
               13
                         Ryan Mac                          Mr. Musk’s communications to BuzzFeed News
               14                                          at issue in this case; BuzzFeed News’ coverage
                                                           of issues related to this case
               15
                         Employees of SpaceX, the          In light of Plaintiff’s public statements that the
               16        Boring Company, and Tesla,        efforts and involvement of Mr. Musk and his
                         including Steve Davis, Chris      fellow employees in the Thai Cave rescue were
               17        Bowman, and Armor Harris          “just a PR stunt” and “had absolutely no chance
                                                           of working,” these witness will testify about
               18                                          efforts by Mr. Musk, SpaceX, the Boring
                                                           Company, and Tesla to assist in the Tham Luang
               19                                          cave rescue including the development of a
                                                           rescue vehicle; the design and use of the rescue
               20                                          vehicle
                         Individuals described in          As described in Plaintiff’s Initial Disclosures
               21        Plaintiff’s Initial Disclosures   served on June 20, 2019
                         served on June 20, 2019
               22
                         Individuals needed to             Authentication of documents
               23        authenticate any document
                         produced by Defendant
               24
                         Jared Birchall                    The investigation of Plaintiff by James Howard;
               25                                          the results of James Howard’s investigation of
                                                           Plaintiff; communications with Mr. Musk
               26                                          concerning James Howard’s investigation of
                                                           Plaintiff and the results of said investigation.
               27
                         James Howard                      Mr. Howard’s investigation of Plaintiff; the
               28                                          results of the investigation of Plaintiff;
                                                                    -9-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                         Exhibit 4, Page 39
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 45 of 69 Page ID
                                              #:4862



                 1        Individual                        General Subject Matter
                 2                                          communications concerning the investigation of
                                                            Plaintiff and the results of said investigation.
                 3
                 4
                         INTERROGATORY NO. 3:
                 5
                               Please identify every investigation, including every inquiry, analysis, or
                 6
                         background check, concerning Plaintiff undertaken by you or any person on your
                 7
                         behalf or for your benefit, including the dates of the investigation, the individuals
                 8
                         who conducted or assisted with the investigation, a description of the work
                 9
                         undertaken in the investigation, and a description of the investigation’s findings.
               10
                         Responses and Objections to Interrogatory No. 3:
               11
                               Defendant incorporates his General Objections herein. Defendant further
               12
                         objects to Interrogatory No. 3 on the grounds that it is vague and ambiguous.
               13
                         Defendant further objects to Interrogatory No. 3 on the grounds that it is vague and
               14
                         ambiguous with regard to the terms “investigation,” “inquiry,” “analysis,”
               15
                         “background check,” and “benefit.” Defendant further objects to Interrogatory No. 3
               16
                         on the grounds that it seeks information that is outside of his possession, custody, or
               17
                         control, or that is equally available to Plaintiff. Defendant further objects to
               18
                         Interrogatory No. 3 on the grounds that it seeks information that is not relevant and
               19
                         not reasonably calculated to lead to the discovery of admissible evidence.
               20
                         Defendant further objects to Interrogatory No. 3 to the extent that it seeks to elicit
               21
                         information subject to and protected by the attorney-client privilege, the attorney
               22
                         work product doctrine, the joint defense privilege, the common interest doctrine,
               23
                         and/or any other applicable privilege or immunity. Defendant further objects to
               24
                         Interrogatory No. 3 on the ground that it prematurely calls for the identification of
               25
                         expert witnesses or testimony at this stage of litigation. Defendant further objects to
               26
                         Interrogatory No. 3 on the grounds that it is compound and comprises discrete
               27
                         subparts resulting in separate interrogatories.
               28
                                                                    -10-
                           ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                  OF INTERROGATORIES
                                                                           Exhibit 4, Page 40
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 46 of 69 Page ID
                                              #:4863



                 1          Subject to and without waiving the foregoing General Objections and Specific
                 2 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
                 3 Procedure, Mr. Musk responds:
                 4          James Howard of Jupiter Military & Tactical Systems conducted an
                 5 investigation, beginning on or about August 15, 2018. Defendant will produce
                 6 documents relating to the work done and the findings of the investigation.
                 7 INTERROGATORY NO. 4:
                 8          Please identify the number of Twitter followers you had when you made each
                 9 of the tweets referenced in the Complaint and when you deleted each of the tweets
               10 referenced in the Complaint.
               11 Responses and Objections to Interrogatory No. 4:
               12           Defendant incorporates his General Objections herein. Defendant further
               13 objects to Interrogatory No. 4 on the grounds that it is vague and ambiguous.
               14 Defendant further objects to Interrogatory No. 4 on the grounds that it seeks
               15 information that is outside of his possession, custody, or control, or that is equally
               16 available to Plaintiff. Defendant further objects to Interrogatory No. 4 on the
               17 grounds that it seeks information that is not relevant and not reasonably calculated
               18 to lead to the discovery of admissible evidence. Defendant further objects to
               19 Interrogatory No. 4 to the extent that it seeks to elicit information subject to and
               20 protected by the attorney-client privilege, the attorney work product doctrine, the
               21 joint defense privilege, the common interest doctrine, and/or any other applicable
               22 privilege or immunity. Defendant further objects to Interrogatory No. 4 on the
               23 grounds that it is compound and comprises discrete subparts resulting in separate
               24 interrogatories.
               25           Subject to and without waiving the foregoing General Objections and Specific
               26 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               27 Procedure, Mr. Musk responds as follows:
               28
                                                             -11-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                     Exhibit 4, Page 41
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 47 of 69 Page ID
                                              #:4864



                 1          Mr. Musk is unaware of any reliable method to obtain the number of his
                 2 Twitter followers more than 90 days in the past. Mr. Musk deleted his July 15, 2018
                 3 tweets on or about July 18, 2018.
                 4 INTERROGATORY NO. 5:
                 5          Please state your current net worth.
                 6 Responses and Objections to Interrogatory No. 5:
                 7          The following response is hereby designated “HIGHLY CONFIDENTIAL --
                 8 ATTORNEYS’ EYES ONLY” under the Protective Order in the case.
                 9          Defendant incorporates his General Objections herein. Defendant further
               10 objects to Interrogatory No. 5 on the grounds that it is vague and ambiguous.
               11 Defendant further objects to Interrogatory No. 5 on the grounds that it is vague and
               12 ambiguous with regard to the term “net worth.” Defendant further objects to
               13 Interrogatory No. 5 on the grounds that it seeks information that is outside of his
               14 possession, custody, or control, or that is equally available to Plaintiff. Defendant
               15 further objects to Interrogatory No. 5 on the grounds that it seeks information that is
               16 not relevant and not reasonably calculated to lead to the discovery of admissible
               17 evidence. Defendant further objects to Interrogatory No. 5 to the extent that it seeks
               18 to elicit information subject to and protected by the attorney-client privilege, the
               19 attorney work product doctrine, the joint defense privilege, the common interest
               20 doctrine, and/or any other applicable privilege or immunity. Defendant further
               21 objects to Interrogatory No. 5 as it seeks information protected from disclosure
               22 pursuant to Defendant’s statutory, constitutional, and/or substantive rights, including
               23 his right to privacy.
               24           Subject to and without waiving the foregoing General Objections and Specific
               25 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               26 Procedure, Mr. Musk responds as follows:
               27           Mr. Musk’s net worth is protected by his right to privacy under the United
               28 States Constitution and Article 1, Section 1 of the California Constitution. Because
                                                            -12-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                     Exhibit 4, Page 42
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 48 of 69 Page ID
                                              #:4865



                 1 detailed information regarding Mr. Musk’s net worth is not relevant given the
                 2 Constitutional limitations on punitive damages as set forth in State Farm Mut. Auto
                 3 Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003), there is no justification to invade
                 4 his privacy rights in this Action. Moreover, a calculation of Mr. Musk’s net worth
                 5 would be unduly burdensome and complicated given, among other things, his
                 6 financial interests in non-public entities. Nevertheless, under these circumstances,
                 7 Mr. Musk would be willing to stipulate that his net worth is in excess of $1 billion.
                 8 INTERROGATORY NO. 6:
                 9          Please identify each person with whom you communicated regarding the
               10 Cave Rescue.
               11 Responses and Objections to Interrogatory No. 6:
               12           Defendant incorporates his General Objections herein. Defendant further
               13 objects to Interrogatory No. 6 on the grounds that it is vague and ambiguous.
               14 Defendant further objects to Interrogatory No. 6 on the grounds that it seeks
               15 information that is outside of his possession, custody, or control, or that is equally
               16 available to Plaintiff. Defendant further objects to Interrogatory No. 6 on the
               17 grounds that it seeks information that is not relevant and not reasonably calculated
               18 to lead to the discovery of admissible evidence. Defendant further objects to
               19 Interrogatory No. 6 to the extent that it seeks to elicit information subject to and
               20 protected by the attorney-client privilege, the attorney work product doctrine, the
               21 joint defense privilege, the common interest doctrine, and/or any other applicable
               22 privilege or immunity.
               23           Subject to and without waiving the foregoing General Objections and Specific
               24 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               25 Procedure, Mr. Musk responds that his non-privileged communications regarding
               26 the Cave Rescue included communications to or from the following persons or
               27 Twitter handles, which are reflected in the documents produced by Defendant:
               28           Randy Rees
                                                             -13-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                     Exhibit 4, Page 43
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 49 of 69 Page ID
                                              #:4866



                 1          Sam Teller
                 2          Prayut Chan-o-cha (Thai PM)
                 3          Lyndon Rive
                 4          Ryan Mac
                 5          Christopher Eby
                 6          Steve Davis
                 7          Narongsak Osatanakorn
                 8          Christopher Bowman
                 9          Ben Reymenants
               10           Richard Stanton
               11           Dan Dees
               12           Dana Brunetti
               13           Jacobus Henning
               14           Jared Birchall
               15           Florence Li
               16           Gwynne Shotwell
               17           Zach Dunn
               18           Mark Juncosa
               19           Kyle Satula
               20           Will Heltsley
               21           Keith Cowing
               22           Inge Solheim
               23           Sriram Krishnan
               24           Charles Kuehmann
               25           Beth Stubbings
               26           Sunai Praphuchanay
               27           Drew Baglino
               28           Carl Peterson
                                                             -14-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                    Exhibit 4, Page 44
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 50 of 69 Page ID
                                              #:4867



                 1          JB Straubel
                 2          Alex Schoch
                 3          Aaron Nutten
                 4          Armor Harris
                 5          James Yenbamroong
                 6          @BBCWorld
                 7          @MabzMagz
                 8          @JamesWorldSpace
                 9          @thanr
               10           @MattyIce4412
               11           @JL2579
               12           @ArkadiuszKula
               13           @siwgrindaker
               14           @erickveen
               15           @williamwinters
               16           @maysacha
               17           @palicharterhigh
               18           @DowdEdward
               19           @abroadwithalec
               20           @JelteDesign
               21           @ablack82
               22           @aiyanaskye
               23           @jevjack1
               24           @JaneidyEye
               25           @EnochKo
               26           @Anna_online
               27           @2morrowknight
               28           @bweikle
                                                             -15-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                    Exhibit 4, Page 45
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 51 of 69 Page ID
                                              #:4868



                 1          @binarybits
                 2          @imscoops
                 3          @KyleBrubaker
                 4          @PPathole
                 5          @JimmyVosika
                 6          @dcliem
                 7          @LanceUlanoff
                 8          @Sarthk007
                 9          @dtemkin
               10           @Katheri93719178
               11           @JohnnaCrider1
               12           @Vivek_17m
               13
               14 INTERROGATORY NO. 7:
               15           Please identify every communication you have made or received concerning
               16 Plaintiff, including whether such communication concerned whether Plaintiff has
               17 engaged in sexual activity with minors or has an affinity for such activity, and the
               18 medium of the communication (e.g., Twitter, e-mail, telephone, text message,
               19 letter).
               20 Responses and Objections to Interrogatory No. 7:
               21           Defendant incorporates his General Objections herein. Defendant further
               22 objects to Interrogatory No. 7 on the grounds that it is vague and ambiguous.
               23 Defendant further objects to Interrogatory No. 7 on the grounds that it is vague and
               24 ambiguous with regard to the terms “sexual activity,” “minors,” and “affinity for
               25 such activity.” Defendant further objects to Interrogatory No. 7 on the grounds that
               26 it seeks information that is outside of his possession, custody, or control, or that is
               27 equally available to Plaintiff. Defendant further objects to Interrogatory No. 7 on
               28 the grounds that it seeks information that is not relevant and not reasonably
                                                            -16-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                     Exhibit 4, Page 46
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 52 of 69 Page ID
                                              #:4869



                 1 calculated to lead to the discovery of admissible evidence. Defendant further
                 2 objects to Interrogatory No. 7 to the extent that it seeks to elicit information subject
                 3 to and protected by the attorney-client privilege, the attorney work product doctrine,
                 4 the joint defense privilege, the common interest doctrine, and/or any other
                 5 applicable privilege or immunity. Defendant further objects to Interrogatory No. 7
                 6 on the grounds that it is compound and comprises discrete subparts resulting in
                 7 separate interrogatories.
                 8          Subject to and without waiving the foregoing General Objections and Specific
                 9 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               10 Procedure, Mr. Musk responds that the following non-privileged communications
               11 may be responsive to the interrogatory, putting aside the tweets at issue in this case:
               12           On July 16, 2018, Mr. Musk emailed himself a tweet by @walter_mackay
               13 concerning Plaintiff. This email was produced at MUSK_001273.
               14           On July 16, 2018, Sam Teller sent Mr. Musk an email concerning Plaintiff.
               15 This email was produced at MUSK_001705.
               16           On July 17, 2018, Mr. Musk had an email exchange with Sam Teller
               17 concerning Plaintiff. This exchange was produced at MUSK_001706-07.
               18           On August 18, 2018, Sam Teller forwarded to Mr. Musk an email from
               19 Jeremy Arnold concerning Plaintiff. This exchange was produced at
               20 MUSK_001077-78.
               21           On August 28, 2018, Sam Teller forwarded to Mr. Musk an email from Mike
               22 Ballaban concerning Plaintiff . This exchange was produced at MUSK_0012027-
               23 28.
               24           On August 29, 2018, Mr. Musk forwarded an email from Ryan Mac
               25 concerning Plaintiff to Jared Birchall. This email was produced at MUSK_000528.
               26            From August 29 – August 30, 2018, Mr. Musk had an email exchange
               27 concerning Plaintiff with Ryan Mac. This exchange was produced at
               28 MUSK_000964-66.
                                                               -17-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 47
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 53 of 69 Page ID
                                              #:4870



                 1          On August 30, 2018, Mr. Musk sent an email concerning Plaintiff to Ryan
                 2 Mac. This email was produced at MUSK_000646.
                 3          On August 30, 2018, Mr. Musk sent an email concerning Plaintiff to Ryan
                 4 Mac. This email was produced at MUSK_000964.
                 5          On September 4, 2018, Mr. Musk had an email exchange concerning Plaintiff
                 6 with Ryan Mac. This exchange was produced at MUSK_000967-68.
                 7          The following communication is designated CONFIDENTIAL pursuant to
                 8 the Protective Order: On September 5, 2018, Mr. Musk had an email exchange with
                 9 Richard Branson concerning Plaintiff. This exchange was produced at
               10 MUSK_001708.
               11           On September 17, 2018, Ryan Mac sent an email to Mr. Musk concerning
               12 Plaintiff. This email was produced at MUSK_001275.
               13           On September 17, 2018, Mr. Musk forwarded an email from Ryan Mac
               14 concerning Plaintiff to Jared Birchall. This email was produced at MUSK_000705.
               15           On September 17, 2018, Sam Teller forwarded to Mr. Musk an email from
               16 Niraj Chokshi concerning Plaintiff. This exchange was produced at
               17 MUSK_001012.
               18
               19 INTERROGATORY NO. 8:
               20           Please state whether you published the tweet attached hereto as Exhibit A
               21 and, if so, identify the date it was published, the date it was deleted, and the number
               22 of Twitter followers you had on the date it was published and the date it was
               23 deleted.
               24 Responses and Objections to Interrogatory No. 8:
               25           Defendant incorporates his General Objections herein. Defendant further
               26 objects to Interrogatory No. 8 on the grounds that it is vague and ambiguous.
               27 Defendant further objects to Interrogatory No. 8 on the grounds that it is vague and
               28 ambiguous with regard to the term “published.” Defendant further objects to
                                                          -18-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                     Exhibit 4, Page 48
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 54 of 69 Page ID
                                              #:4871



                 1 Interrogatory No. 8 on the grounds that it seeks information that is outside of his
                 2 possession, custody, or control, or that is equally available to Plaintiff. Defendant
                 3 further objects to Interrogatory No. 8 on the grounds that it seeks information that is
                 4 not relevant and not reasonably calculated to lead to the discovery of admissible
                 5 evidence. Defendant further objects to Interrogatory No. 8 to the extent that it seeks
                 6 to elicit information subject to and protected by the attorney-client privilege, the
                 7 attorney work product doctrine, the joint defense privilege, the common interest
                 8 doctrine, and/or any other applicable privilege or immunity. Defendant further
                 9 objects to Interrogatory No. 8 on the grounds that it is compound and comprises
               10 discrete subparts resulting in separate interrogatories.
               11           Subject to and without waiving the foregoing General Objections and Specific
               12 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               13 Procedure, Mr. Musk responds as follows:
               14           Mr. Musk did not publish this tweet, which is not an authentic tweet from Mr.
               15 Musk’s account.
               16 INTERROGATORY NO. 9:
               17           Please identify any person responsible for reviewing and/or approving any
               18 tweets before you may publish them.
               19 Responses and Objections to Interrogatory No. 9:
               20           Defendant incorporates his General Objections herein. Defendant further
               21 objects to Interrogatory No. 9 on the grounds that it is vague and ambiguous.
               22 Defendant further objects to Interrogatory No. 9 on the grounds that it is vague and
               23 ambiguous with regard to the terms “reviewing,” “approving,” and “publish.”
               24 Defendant further objects to Interrogatory No. 9 on the grounds that it seeks
               25 information that is outside of his possession, custody, or control. Defendant further
               26 objects to Interrogatory No. 9 as overly broad and burdensome to the extent that it
               27 requires him to pursue information from persons or entities purporting to act on his
               28 behalf, and to the extent it is not limited to any context or time. Defendant further
                                                               -19-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                     Exhibit 4, Page 49
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 55 of 69 Page ID
                                              #:4872



                 1 objects to Interrogatory No. 9 on the grounds that it is harassing and seeks
                 2 information that is not relevant and not reasonably calculated to lead to the
                 3 discovery of admissible evidence. Defendant further objects to Interrogatory No. 9
                 4 to the extent that it seeks to elicit information subject to and protected by the
                 5 attorney-client privilege, the attorney work product doctrine, the joint defense
                 6 privilege, the common interest doctrine, and/or any other applicable privilege or
                 7 immunity.
                 8          Subject to and without waiving the foregoing General Objections and Specific
                 9 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               10 Procedure, Mr. Musk responds as follows:
               11           This topic has no possible relevance to this Action and will not lead to the
               12 discovery of relevant information. In any event, the Consent Motion for Entry of
               13 Final Judgment and Consent Motion to Amend Final Judgment in United States
               14 Securities and Exchange Commission v. Elon Musk, Case No. 1:18-cv-8865-AJN-
               15 GWG (Doc. Nos. 6 and 46) are publicly-available documents.
               16 INTERROGATORY NO. 10:
               17           Please identify each person whom you expect to call as an expert witness in
               18 this case, state the subject matter on which the expert is expected to testify, state the
               19 substance of the facts and opinions to which the expert is expected to testify, and
               20 provide a summary of the grounds for each opinion.
               21 Responses and Objections to Interrogatory No. 10:
               22           Defendant incorporates his General Objections herein. Defendant further
               23 objects to Interrogatory No. 10 on the grounds that it is vague and ambiguous with
               24 regard to the term “substance.” Defendant further objects to Interrogatory No. 10 on
               25 the ground that it prematurely calls for expert testimony or opinion at this stage of
               26 litigation. Defendant further objects to Interrogatory No. 10 on the grounds that it
               27 seeks information that is not relevant and not reasonably calculated to lead to the
               28 discovery of admissible evidence. Defendant further objects to Interrogatory No. 10
                                                         -20-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 50
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 56 of 69 Page ID
                                              #:4873



                 1 to the extent that it seeks to elicit information subject to and protected by the
                 2 attorney-client privilege, the attorney work product doctrine, the joint defense
                 3 privilege, the common interest doctrine, and/or any other applicable privilege or
                 4 immunity, including as set forth in Federal Rule of Civil Procedure 26. Defendant
                 5 further objects to Interrogatory No. 10 on the grounds that it is compound and
                 6 comprises discrete subparts resulting in separate interrogatories.
                 7          Subject to and without waiving the foregoing General Objections and Specific
                 8 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
                 9 Procedure, Mr. Musk responds that he will provide expert disclosures at the time
               10 designated in the parties’ Joint Rule 26(f) Report.
               11 INTERROGATORY NO. 11:
               12           Please identify each instance in the last three (3) years in which a third party
               13 accused you of publishing defamatory information.
               14 Responses and Objections to Interrogatory No. 11:
               15           Defendant incorporates his General Objections herein. Defendant further
               16 objects to Interrogatory No. 11 on the grounds that it is vague and ambiguous.
               17 Defendant further objects to Interrogatory No. 11 on the grounds that it is vague and
               18 ambiguous with regard to the terms “accused,” “publishing,” and “defamatory
               19 information.” Defendant further objects to Interrogatory No. 11 on the grounds that
               20 it seeks information that is outside of his possession, custody, or control, or that is
               21 equally available to Plaintiff. Defendant further objects to Interrogatory No. 11 on
               22 the grounds that it seeks information that is not relevant and not reasonably
               23 calculated to lead to the discovery of admissible evidence. Defendant further
               24 objects to Interrogatory No. 11 to the extent that it seeks to elicit information subject
               25 to and protected by the attorney-client privilege, the attorney work product doctrine,
               26 the joint defense privilege, the common interest doctrine, and/or any other
               27 applicable privilege or immunity.
               28
                                                                -21-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                       Exhibit 4, Page 51
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 57 of 69 Page ID
                                              #:4874



                 1          Subject to and without waiving the foregoing General Objections and Specific
                 2 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
                 3 Procedure, Mr. Musk responds as follows:
                 4          He has never been sued for defamation prior to this case. He is currently
                 5 unaware of any other instances of being accused of defamation.
                 6 INTERROGATORY NO. 12:
                 7          Please identify each lawsuit to which you were a party in the last five (5)
                 8 years.
                 9 Responses and Objections to Interrogatory No. 12:
               10           Defendant incorporates his General Objections herein. Defendant further
               11 objects to Interrogatory No. 12 on the grounds that it is vague and ambiguous in that
               12 it does not define the term “you.” Defendant further objects to Interrogatory No. 12
               13 on the grounds that it seeks information that is outside of his possession, custody, or
               14 control, or that is equally available to Plaintiff. Defendant further objects to
               15 Interrogatory No. 12 on the grounds that it seeks information that is not relevant and
               16 not reasonably calculated to lead to the discovery of admissible evidence.
               17 Defendant further objects to Interrogatory No. 12 to the extent that it seeks to elicit
               18 information subject to and protected by the attorney-client privilege, the attorney
               19 work product doctrine, the joint defense privilege, the common interest doctrine,
               20 and/or any other applicable privilege or immunity.
               21           Subject to and without waiving the foregoing General Objections and Specific
               22 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               23 Procedure, Mr. Musk responds as follows: a list of lawsuits filed in the last five
               24 years, excluding the instant action, in which Mr. Musk is or has been a party has
               25 been produced to Plaintiff at MUSK_001709-11
               26 INTERROGATORY NO. 13:
               27           Please identify any policies of insurance that may provide coverage in
               28 connection with any of Plaintiff’s allegations in the Complaint.
                                                            -22-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 52
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 58 of 69 Page ID
                                              #:4875



                 1 Responses and Objections to Interrogatory No. 13:
                 2          Defendant incorporates his General Objections herein. Defendant further
                 3 objects to Interrogatory No. 13 on the grounds that it seeks information that is
                 4 outside of his possession, custody, or control, or that is equally available to Plaintiff.
                 5 Defendant further objects to Interrogatory No. 13 on the grounds that it seeks
                 6 information that is not relevant and not reasonably calculated to lead to the
                 7 discovery of admissible evidence. Defendant further objects to Interrogatory No. 13
                 8 to the extent that it seeks to elicit information subject to and protected by the
                 9 attorney-client privilege, the attorney work product doctrine, the joint defense
               10 privilege, the common interest doctrine, and/or any other applicable privilege or
               11 immunity.
               12           Subject to and without waiving the foregoing General Objections and Specific
               13 Objections, and in accordance with Rule 33(d) of the Federal Rules of Civil
               14 Procedure, Mr. Musk responds as follows: Mr. Musk’s responsive insurance
               15 policies have been produced at MUSK_001463-509 and MUSK_001510-50
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                               -23-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 53
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 59 of 69 Page ID
                                              #:4876



                 1 DATED: August 21, 2019                  Respectfully submitted,
                 2                                         QUINN EMANUEL URQUHART &
                 3                                         SULLIVAN, LLP

                 4                                         By /s/ Alex Spiro
                 5                                           Michael T. Lifrak (Bar No. 210846)
                                                             michaellifrak@quinnemanuel.com
                 6                                           Robert M. Schwartz (Bar No. 117166)
                                                             robertschwartz@quinnemanuel.com
                 7                                           Jeanine M. Zalduendo (Bar No. 243374)
                                                             jeaninezalduendo@quinnemanuel.com
                 8                                           865 South Figueroa Street, 10th Floor
                                                             Los Angeles, California 90017-2543
                 9                                           Telephone: (213) 443-3000

               10                                            Alex Spiro (admitted pro hac vice)
                                                             alexspiro@quinnemanuel.com
               11                                            51 Madison Avenue, 22nd Floor
                                                             New York, New York 10010
               12                                            Telephone: (212) 849-7000

               13                                            Attorneys for Defendant Elon Musk

               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                             -24-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                    Exhibit 4, Page 54
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 60 of 69 Page ID
                                  #:4877




                                                Exhibit 4, Page 55
            Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 61 of 69 Page ID
                                              #:4878



                 1                             CERTIFICATE OF SERVICE
                 2          I am employed in the County of Los Angeles, State of California. I am over
                 3 the age of eighteen years and not a party to the within action; my business address is
                 4 865 South Figueroa Street, 10th Floor, Los Angeles, California 90017.
                 5          I hereby certify that a true and correct copy of the document titled “Elon
                 6 Musk’s Responses and Objections to Vernon Unsworth’s First Set of
                 7 Interrogatories” has been served via electronic mail transmission on August 21,
                 8 2019 to all counsel of record who are deemed to have consented to electronic
                 9 service via the Court’s CM/ECF system. The electronic mail transmission was made
               10 from michaellifrak@quinnemanuel.com, by transmitting PDF format copies of the
               11 document to all counsel of record, at the e-mail address provided to the Court’s
               12 CM/ECF system. The transmission was reported as complete and without error.
               13
               14           Executed on August 21, 2019, at Los Angeles, California.
               15
               16
                                                                s/ Michael Lifrak
               17                                               Michael Lifrak
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                               -26-
                         ELON MUSK'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO VERNON UNSWORTH’S FIRST SET
04684-23666/11036991.1                                                                OF INTERROGATORIES
                                                                      Exhibit 4, Page 56
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 62 of 69 Page ID
                                  #:4879




                        EXHIBIT 5
        Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 63 of 69 Page ID
                                          #:4880
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Central District of California

                        Vernon Unsworth                                        )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 2:18-cv-08048
                            Elon Musk                                          )
                              Defendant                                        )

                                              SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION

To: Elon R. Musk, c/o Michael Lifrak, Quinn Emanuel Urquhart & Sullivan LLP, 865 S. Figueroa Street, 10th Floor,
      Los Angeles, California 90017
                                                       (Name of person to whom this subpoena is directed)

         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place: First Street Courthouse, 350 W. 1st Street, 10th Floor,                              Courtroom No.: 10A
         Los Angeles, California 90012
                                                                                            Date and Time: 12/03/2019 9:00 am

          You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable):

                   See Exhibit A for identification of documents to bring with you to trial.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       11/12/2019
                                   CLERK OF COURT
                                                                                               OR


                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature



The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                    Vernon Unsworth                              , who issues or requests this subpoena, are:
Matt C. Wood, Weisbart Spinger Hayes LLP, 212 Lavaca Street, Suite 200, Austin, Texas 78701, mwood@wshllp.com,
512-831-3619.

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                                  Exhibit 5, Page 57
        Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 64 of 69 Page ID
                                          #:4881
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 2)

Civil Action No. 2:18-cv-08048

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                                 .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                            ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                                   .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                  for travel and $                                 for services, for a total of $          0.00       .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                       Server’s signature



                                                                                                     Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                        Exhibit 5, Page 58
        Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 65 of 69 Page ID
                                          #:4882
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                                Exhibit 5, Page 59
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 66 of 69 Page ID
                                  #:4883


  1

  2

  3

  4                             EXHIBIT A
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                                      Exhibit 5, Page 60
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 67 of 69 Page ID
                                  #:4884


  1                                             DEFINITIONS

  2          1.      “You” or “your” means Defendant Elon Musk.

  3          2.      “Affiliated Entity” means any corporation, partnership, trust, or other type of entity

  4   that owns or holds assets on your behalf or for your benefit, directly or indirectly, including without

  5   limitation Excession, LLC.

  6          3.      “Financial Statement” means a document containing an itemized description of

  7   assets, liabilities, income, and/or expenses, including without limitation a balance sheet, income

  8   statement, or cash flow statement.

  9          4.      “Trial Date” means December 3, 2019, or, if responsive documents are unavailable

 10   for that date, such earlier date that is as close as possible to December 3, 2019.

 11          5.      “Subpoena Date” means the date of issuance of this subpoena, or, if responsive

 12   documents are unavailable for that date, such earlier date that is as close as possible to the date of

 13   the subpoena’s issuance.

 14          6.      “Communication” means any transmission or communication in any form or format

 15   whatsoever, whether in person, by telephone, in writing, by facsimile, by e-mail, by voicemail, by

 16   instant messaging, by text messaging, by social media (including, but not limited to, Facebook or

 17   Twitter), or otherwise.

 18          7.      “Concerning” or “relating to” means referring to, regarding, reflecting, describing,

 19   evidencing, constituting, discussing, memorializing, summarizing, recording, or providing

 20   evidence of a subject matter.

 21          8.      “Document” is used in the broadest sense of data compilations subject to production

 22   and includes any tangible thing on or in which data are preserved by any means or in any form,

 23   including, without limiting the generality of its meaning, electronically stored information (ESI) or

 24   recorded material of any kind such as email or other electronic correspondence, including any

 25   electronic or computerized record from which information can be obtained or translated,

 26   communications, correspondence, business records, letters, envelopes, telegrams, facsimiles,

 27   telexes, minutes, notes or memoranda of personal or telephone conversations or conferences,

 28   telephone logs, memoranda, handwritten or stenographic notes, diaries, calendars, contracts,

                                                         1

                                                                                             Exhibit 5, Page 61
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 68 of 69 Page ID
                                  #:4885


  1   purchase orders, invoices, accounts, ledgers, evaluations, analyses, forecasts, statistics, estimates,

  2   reviews, working papers, reports, studies, books, magazines, newspapers, booklets, brochures,

  3   catalogs, pamphlets, instructions, circulars, bulletins, trade letters, press releases, charts, maps,

  4   geological or geophysical logs, diagrams, designs, specifications, blueprints, sketches, drawings,

  5   pictures, photographs, motion pictures, negatives, undeveloped film, video or audio tapes, belts or

  6   discs, voice recordings, transcripts or transcriptions, computer printouts, magnetically encoded

  7   cards or tapes, punched cards or tapes, microfilms, microfiches, and any other data compilations

  8   from which words, numbers, images or other information can be obtained (translated, if necessary,

  9   through appropriate devices into reasonably useable form), whether or not privileged, that is in your

 10   possession, custody or control, and shall include all originals, drafts, non-identical copies of such

 11   documents, and metadata.

 12          9.      “Electronically stored information” or “ESI” includes any information created,

 13   stored or best utilized with digital technology of any kind. It includes, but is not limited to, data,

 14   word-processing documents, spreadsheets, presentation documents, graphics, animations, images,

 15   email, text and instant messages (including attachments), audio recordings, video recordings,

 16   audio-visual recordings, database files, phone records, any of which may be stored on networks,

 17   computers, tablets, laptops, servers, archives, backup or disaster recovery systems, cloud-storage

 18   facilities, the “cloud,” thumb drives, discs, memory cards, CDs, DVDs, diskettes, hard drives, solid

 19   state drives, tapes, social media sites, websites, apps, pagers, facsimile machines or services,

 20   personal digital assistants, handheld wireless devices, cellular telephones, or smartphones.

 21          10.     “Including” means specifically including but not limited to.

 22                                            INSTRUCTIONS

 23          1.      You are required to bring with you to trial for possible use as evidence all the

 24   requested documents which are in your possession, custody, or control, including (by way of

 25   illustration only) documents in the possession, custody, or control of you, your attorneys, your

 26   accountants, or your other agents.

 27          2.      These requests specifically require that you bring to trial all responsive documents,

 28   including all responsive information that is stored electronically regardless of the data storage

                                                         2

                                                                                             Exhibit 5, Page 62
Case 2:18-cv-08048-SVW-JC Document 126-1 Filed 11/21/19 Page 69 of 69 Page ID
                                  #:4886


  1   medium or system on which the electronic data resides. These requests should thus be understood

  2   to encompass, and the response should include, all responsive ESI.

  3          3.      Use of the singular shall be deemed to include the plural, and vice versa.

  4          4.      The terms “and,” “or,” and “and/or” should be interpreted liberally, as conjunctive,

  5   disjunctive, or both depending on the context, so that the fullest disclosure of information and

  6   documents is achieved.

  7                                  DOCUMENTS TO BE PRODUCED

  8          1.      Financial Statements reflecting your net worth as of the Trial Date and as of the

  9   Subpoena Date.

 10          2.      Financial Statements reflecting the net worth of Excession, LLC as of the Trial Date

 11   and as of the Subpoena Date.

 12          3.      Documents sufficient to enable calculation of your net worth as of the Trial Date

 13   and as of the Subpoena Date.

 14          4.      The most recent federal income tax returns of you and of Excession, LLC as of

 15   December 3, 2019.

 16          5.      Documents sufficient to calculate the amount of income you received, and the

 17   amount of your expenses, during the year prior to the Trial Date.

 18          6.      Documents sufficient to identify all available liquid assets (including cash) of you

 19   and any Affiliated Entity as of the Trial Date and as of the Subpoena Date.

 20          7.      Documents sufficient to identify all real property owned by you or any Affiliated

 21   Entity, and all mortgages on that real property, as of the Trial Date and as of the Subpoena Date.

 22          8.      Documents sufficient to identify the total amount of shares of Tesla, Inc. and

 23   SpaceX owned by you or any Affiliated Entity, and all pledges of all or any portion of those shares,

 24   as of the Trial Date and as of the Subpoena Date.

 25          9.      Documents sufficient to identify all amounts and sources of credit available to you

 26   or any Affiliated Entity as of the Trial Date and as of the Subpoena Date.

 27          10.     Documents reflecting your financial ability to pay any judgment rendered against

 28   you in this case.

                                                          3

                                                                                           Exhibit 5, Page 63
